Exhibit 10.1

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

            )         In re   )      Chapter 11      )         Ampex
Corporation, et al.,   )      Case No. 08-11094      )        

Debtors.

  )      Jointly Administered        )        

 

 

THIRD AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION

FOR AMPEX CORPORATION AND ITS AFFILIATED DEBTORS

 

 

Nothing contained herein shall constitute an offer, acceptance or a legally
binding obligation of the Debtors or any other party in interest and this Plan
is subject to approval of the Bankruptcy Court and other customary conditions.
This Plan is not an offer with respect to any securities. This is not a
solicitation of acceptances or rejections of the Plan. Acceptances or rejections
with respect to this Plan may not be solicited until a disclosure statement has
been approved by the United States Bankruptcy Court for the Southern District of
New York. Such a solicitation will only be made in compliance with applicable
provisions of securities and/or bankruptcy laws. YOU SHOULD NOT RELY ON THE
INFORMATION CONTAINED IN, OR THE TERMS OF, THIS DRAFT PLAN FOR ANY PURPOSE
(INCLUDING IN CONNECTION WITH THE PURCHASE OR SALE OF THE DEBTORS’ SECURITIES)
PRIOR TO THE APPROVAL OF THIS PLAN BY THE BANKRUPTCY COURT.

 

Dated:   New York, New York   June 11, 2008

 

WILLKIE FARR & GALLAGHER LLP Counsel for Debtors and Debtors In Possession 787
Seventh Avenue New York, New York 10019 (212) 728-8000



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

ARTICLE I. DEFINITIONS AND INTERPRETATION

   1

ARTICLE II. RESOLUTION OF CERTAIN INTER-CREDITOR AND INTER-DEBTOR ISSUES

   12   

2.1.

  

Settlement of Certain Inter-Creditor Issues.

   12   

2.2.

  

Substantive Consolidation of Debtors for Purposes of Voting, Confirmation and
Distribution.

   12   

2.3.

  

Claims Between Debtors and Non-Debtor Affiliates.

   13   

2.4.

  

Limitations of Plan Distributions to Equity Interests.

   13

ARTICLE III. ADMINISTRATIVE EXPENSE CLAIMS, FEE CLAIMS, U.S. TRUSTEE FEES AND
PRIORITY TAX CLAIMS

   13   

3.1.

  

Administrative Expense Claims.

   13   

3.2.

  

Fee Claims.

   14   

3.3.

  

U.S. Trustee Fees.

   15   

3.4.

  

Priority Tax Claims.

   15

ARTICLE IV. CLASSIFICATION OF CLAIMS AND INTERESTS

   16   

4.1.

  

Classification of Claims and Interests.

   16   

4.2.

  

Unimpaired Classes of Claims and Interests.

   16   

4.3.

  

Impaired Classes of Claims.

   16   

4.4.

  

Separate Classification of Other Secured Claims.

   17

ARTICLE V. TREATMENT OF CLAIMS AND INTERESTS

   17   

5.1.

  

Priority Non-Tax Claims (Class 1).

   17   

5.2.

  

Senior Secured Note Claims (Class 2).

   17   

5.3.

  

Other Secured Claims (Class 3).

   18   

5.4.

  

Hillside Secured Claim (Class 4).

   18   

5.5.

  

General Unsecured Claims (Class 5).

   18   

5.6.

  

Existing Common Stock Interests (Class 6).

   19   

5.7.

  

Existing Securities Laws Claims (Class 7).

   20   

5.8.

  

Other Existing Interests (Class 8).

   20

ARTICLE VI. ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF REJECTION BY ONE OR
MORE CLASSES OF CLAIMS OR EQUITY INTERESTS

   20   

6.1.

  

Class Acceptance Requirement.

   20   

6.2.

  

Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or “Cramdown”.

   20   

6.3.

  

Elimination of Vacant Classes.

   20   

6.4.

  

Voting Classes.

   21   

6.5.

  

Confirmation of All Cases.

   21

 

i



--------------------------------------------------------------------------------

ARTICLE VII. MEANS FOR IMPLEMENTATION

   21   

7.1.

  

Continued Corporate Existence and Vesting of Assets in Reorganized Debtors.

   21   

7.2.

  

Plan Documents.

   22   

7.3.

  

Cancellation of Existing Securities and Agreements.

   22   

7.4.

  

Officers and Boards of Directors.

   22   

7.5.

  

Corporate Action.

   22   

7.6.

  

Authorization of Plan Securities.

   23   

7.7.

  

Rights of the Indenture Trustee.

   23   

7.8.

  

Issuance/Delivery of New Common Stock.

   24

ARTICLE VIII. DISTRIBUTIONS

   24   

8.1.

  

Distributions.

   24   

8.2.

  

No Postpetition Interest on Claims.

   25   

8.3.

  

Date of Distributions.

   25   

8.4.

  

Distribution Record Date.

   25   

8.5.

  

Disbursing Agent and CPR Administrator.

   26   

8.6.

  

Surrender of Cancelled Instruments or Securities.

   26   

8.7.

  

Failure to Surrender Cancelled Instruments.

   27   

8.8.

  

Lost, Stolen, Mutilated or Destroyed Debt Securities.

   27   

8.9.

  

Delivery of Distribution.

   27   

8.10.

  

Unclaimed Property.

   28   

8.11.

  

Satisfaction of Claims and Interests.

   28   

8.12.

  

Manner of Payment Under Plan.

   28   

8.13.

  

Fractional Shares.

   28   

8.14.

  

No Distribution in Excess of Amount of Allowed Claim.

   28   

8.15.

  

Exemption from Securities Laws.

   29   

8.16.

  

Setoffs and Recoupments.

   29   

8.17.

  

Rights and Powers of Disbursing Agent.

   29   

8.18.

  

Withholding and Reporting Requirements.

   30   

8.19.

  

Hart-Scott Rodino Antitrust Improvements Act.

   30

ARTICLE IX. PROCEDURES FOR RESOLVING CLAIMS

   30   

9.1.

  

Objections to Claims.

   30   

9.2.

  

Disputed Claims and Interests.

   31   

9.3.

  

Estimation of Claims.

   32

ARTICLE X. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

   33   

10.1.

  

General Treatment.

   33   

10.2.

  

Completion of Non-Assignable Contract.

   33   

10.3.

  

Claims Based on Rejection of Executory Contracts or Unexpired Leases.

   33   

10.4.

  

Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

   34   

10.5.

  

Indemnification of Directors, Officers and Employees.

   34

ARTICLE XI. CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN

   35   

11.1.

  

Conditions Precedent to Confirmation.

   35   

11.2.

  

Conditions Precedent to the Effective Date.

   35

 

ii



--------------------------------------------------------------------------------

  

11.3.

  

Waiver of Conditions Precedent and Bankruptcy Rule 3020(e) Automatic Stay.

   36   

11.4.

  

Effect of Failure of Conditions.

   36

ARTICLE XII. EFFECT OF CONFIRMATION

   37   

12.1.

  

Binding Effect.

   37   

12.2.

  

Vesting of Assets.

   37   

12.3.

  

Discharge of Claims Against and Interests in the Debtors.

   37   

12.4.

  

Term of Pre-Confirmation Injunctions or Stays.

   37   

12.5.

  

Injunction Against Interference With Plan.

   38   

12.6.

  

Injunction.

   38   

12.7.

  

Releases.

   38   

12.8.

  

Exculpation and Limitation of Liability.

   40   

12.9.

  

Injunction Related to Releases and Exculpation.

   40   

12.10.

  

Termination of Subordination Rights and Settlement of Related Claims.

   40   

12.11.

  

Retention of Causes of Action/Reservation of Rights.

   41   

12.12.

  

Avoidance Actions.

   41

ARTICLE XIII. RETENTION OF JURISDICTION

   41

ARTICLE XIV. MISCELLANEOUS PROVISIONS

   43   

14.1.

  

Exemption from Certain Transfer Taxes.

   43   

14.2.

  

Disallowance of Existing Securities Law Claims.

   43   

14.3.

  

Retiree Benefits and Pension Plans.

   43   

14.4.

  

Dissolution of Committee.

   44   

14.5.

  

Termination of Professionals.

   44   

14.6.

  

Access.

   44   

14.7.

  

Amendments.

   44   

14.8.

  

Revocation or Withdrawal of this Plan.

   45   

14.9.

  

Confirmation Order.

   45   

14.10.

  

Severability.

   45   

14.11.

  

Governing Law.

   45   

14.12.

  

Section 1125(e) of the Bankruptcy Code.

   46   

14.13.

  

Time.

   46   

14.14.

  

Notices.

   46   

14.15.

  

Payment of Statutory Fees.

   46   

14.16.

  

Reservation of Rights.

   47

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A    List of Debtors EXHIBIT B    Amended HSA Agreement EXHIBIT C   
Amended Senior Secured Note Indenture EXHIBIT D    CPR Agreement EXHIBIT E   
Credit Agreement EXHIBIT F    New Stockholders Agreement EXHIBIT G    Amended
Certificates of Incorporation of Reorganized Debtors EXHIBIT H    Amended
By-laws of Reorganized Debtors EXHIBIT I    Post-Effective Date Directors and
Officers

 

iv



--------------------------------------------------------------------------------

PLAN SCHEDULES

 

Schedule 10.1    Schedule of Rejected Contracts and Leases Schedule 10.4    Cure
Schedule

 

v



--------------------------------------------------------------------------------

INTRODUCTION

Ampex Corporation (“Ampex”) and the other debtors and debtors-in-possession in
the above-captioned cases, as set forth on Exhibit A hereto, propose the
following joint plan of reorganization for the resolution of the outstanding
Claims1 against and Interests in the Debtors. Reference is made to the
Disclosure Statement (as filed contemporaneously herewith) for a discussion of
the Debtors’ history, business, properties and operations, projections for those
operations, risk factors, a summary and analysis of this Plan, and certain
related matters including, among other things, certain tax matters, and the
securities and other consideration to be issued and/or distributed under this
Plan. Subject to certain restrictions and requirements set forth in 11 U.S.C. §
1127 and Fed. R. Bankr. P. 3019 and Sections 14.6 and 14.7 of this Plan, the
Debtors reserve the right to alter, amend, modify, revoke or withdraw this Plan
prior to its substantial consummation.

The only Persons that are entitled to vote on this Plan are holders of Senior
Secured Note Claims, Hillside Secured Claims, and General Unsecured Claims. Such
Persons are encouraged to read the Plan and the Disclosure Statement and their
respective exhibits and schedules in their entirety before voting to accept or
reject the Plan. No materials other than the Disclosure Statement and the
respective schedules and exhibits attached thereto and referenced therein, and
approved by the Bankruptcy Court have been authorized by the Bankruptcy Court
for use in soliciting acceptances or rejections of the Plan.

ARTICLE I.

DEFINITIONS AND INTERPRETATION

 

  A. Definitions.

The following terms shall have the meanings set forth below (such meanings to be
equally applicable to both the singular and plural):

1.1. Administrative Expense Claim means any right to payment constituting a cost
or expense of administration of the Reorganization Cases of the kind specified
in section 503(b) of the Bankruptcy Code and entitled to priority pursuant to
section 507(a)(2) or 507(b) of the Bankruptcy Code (other than a Fee Claim) for
the period from the Commencement Date to the Effective Date, including, without
limitation, any actual and necessary costs and expenses of preserving the
Estates, any actual and necessary costs and expenses of operating the Debtors’
business, any indebtedness or obligations incurred or assumed by the Debtors
during the Reorganization Cases.

1.2. Allowed Claim or Allowed [            ] Claim or Allowed [            ]
Interest (with respect to a specific type of Claim or Interest, if specified)
means: (a) any Claim against or Interest in (or a portion thereof) a Debtor as
to which no action to dispute, deny, equitably subordinate or otherwise limit
recovery with respect thereto has been sought within the

 

1

All capitalized terms used but not defined herein shall have the meanings set
forth in Article I herein.



--------------------------------------------------------------------------------

applicable period of limitation fixed by applicable law; or (b) any Claim or
Interest or portion thereof that is allowed (i) in any contract, instrument,
indenture or other agreement entered into in connection with the Plan,
(ii) pursuant to the terms of the Plan, (iii) by Final Order of the Bankruptcy
Court, or (iv) with respect to an Administrative Expense Claim only (x) that was
incurred by a Debtor in the ordinary course of business during the
Reorganization Cases to the extent due and owing without defense, offset,
recoupment or counterclaim of any kind, and (y) that is not otherwise disputed.

1.3. Amended HSA Agreement means that certain amended and restated HSA
Agreement, dated as of [            , 2008], by and among Hillside, Ampex and
SHI. A substantially final form of the Amended HSA Agreement is annexed hereto
as Exhibit B.

1.4. Amended Senior Secured Note Indenture means that certain Amended and
Restated Indenture dated as of [            , 2008], between Ampex Corporation
and U.S. Bank, National Association, as Trustee thereunder, pursuant to which
Reorganized Ampex will issue the Amended Senior Secured Notes. A substantially
final form of the Amended Senior Secured Note Indenture is annexed hereto as
Exhibit C, which form may be changed with the consent of the Consenting Holders.

1.5. Amended Senior Secured Notes means those certain 12.0% senior notes due
[            ], 2009, issued by Reorganized Ampex under the Amended Senior
Secured Note Indenture.

1.6. Assets means all of the right, title and interest of the Debtors in and to
property of whatever type or nature (real, personal, mixed, intellectual,
tangible or intangible).

1.7. Ballot means the form or forms distributed to holders of impaired Claims
entitled to vote on the Plan on which is to be indicated the acceptance or
rejection of the Plan.

1.8. Bankruptcy Code means title 11 of the United States Code, as amended from
time to time, as applicable to the Reorganization Cases.

1.9. Bankruptcy Court means the United States Bankruptcy Court for the Southern
District of New York, or any other court exercising competent jurisdiction over
the Reorganization Cases or any proceeding therein.

1.10. Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, as amended from time to time, applicable to the
Reorganization Cases, and any Local Rules of the Bankruptcy Court.

1.11. Bar Date means any deadline for filing proofs of Claim against the Debtors
that arose on or prior to the Commencement Date, as established by an order of
the Bankruptcy Court or the Plan.

1.12. Business Day means any day other than a Saturday, Sunday, or a “legal
holiday,” as defined in Bankruptcy Rule 9006(a).

 

2



--------------------------------------------------------------------------------

1.13. Cash means the legal currency of the United States and equivalents
thereof.

1.14. Causes of Action means any and all actions, causes of action, suits,
accounts, controversies, agreements, promises, rights to legal remedies, rights
to equitable remedies, rights to payment, and Claims, whether known or unknown,
reduced to judgment, not reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, secured, unsecured and
whether asserted or assertable directly or derivatively, in law, equity or
otherwise.

1.15. Charging Lien means any Lien or other priority in payment to which the
Indenture Trustee is entitled under the terms of the Indenture to assert against
distributions to be made to holders of Senior Secured Note Claims.

1.16. Claim means “claim” as defined in section 101(5) of the Bankruptcy Code.

1.17. Class means a category of Claims or Interests pursuant to section
1123(a)(1) of the Bankruptcy Code, and as set forth in Article IV of this Plan.

1.18. Collateral means any property or interest in property of the Debtors
subject to a Lien to secure the payment or performance of a Claim.

1.19. Commencement Date means March 30, 2008.

1.20. Confirmation Date means the date on which the Clerk of the Bankruptcy
Court enters the Confirmation Order on the docket.

1.21. Confirmation Hearing means a hearing to be held by the Bankruptcy Court
regarding confirmation of this Plan, as such hearing may be adjourned or
continued from time to time.

1.22. Confirmation Order means the order of the Bankruptcy Court confirming this
Plan pursuant to section 1129 of the Bankruptcy Code.

1.23. Consenting Holders means Hillside and those holders of Senior Secured Note
Claims that are party to the Plan Support Agreement, dated March 30, 2008, as
amended.

1.24. CPR Administrator means any entity designated as such by the Debtors with
Hillside’s consent.

1.25. CPR Administrator Rights Notice means a written notice of the Distribution
Rights to which the holder is entitled under the CPR Agreement and the Plan.

1.26. CPR Agreement means an agreement by and between Reorganized Ampex and the
CPR Administrator, pursuant to which CPR Distributions will be made, a
substantially final form of which is annexed hereto as Exhibit D, which form may
be changed with the consent of Hillside.

1.27. CPR Distributions means any payments made pursuant to the CPR Agreement.

 

3



--------------------------------------------------------------------------------

1.28. Credit Agreement means that certain secured credit agreement between
Reorganized Ampex, as borrower, the other Reorganized Debtors, as guarantors,
and Hillside, as lender, in substantially similar form as annexed to this Plan
as Exhibit E, which form may be changed with the consent of the Consenting
Holders.

1.29. Creditors’ Committee means the statutory committee of unsecured creditors
that that was appointed in the Reorganization Cases on April 16, 2008, in
accordance with section 1102 of the Bankruptcy Code, as the same may be
reconstituted from time to time.

1.30. Cure Amount has the meaning set forth in Section 10.4(a) of this Plan.

1.31. Cure Dispute has the meaning set forth in Section 10.4(c) of this Plan.

1.32. Cure Schedule has the meaning set forth in Section 10.4(b) of this Plan.

1.33. Debtors means Ampex and each of its affiliated debtors and debtors in
possession in the Reorganization Cases, as set forth on Exhibit A hereto.

1.34. Disallowed means a finding of the Bankruptcy Court or such other court of
competent jurisdiction, a Final Order, or provision in the Plan providing that a
Disputed Claim or Interest, as the case may be, shall not be Allowed.

1.35. Disbursing Agent means any entity designated as such by the Debtors or
Reorganized Ampex.

1.36. Disclosure Statement means the disclosure statement that relates to this
Plan, as such disclosure statement may be amended, modified, or supplemented
(including all exhibits and schedules annexed thereto or referred to therein).

1.37. Disclosure Statement Hearing means a hearing (which may also be the
Confirmation Hearing) held by the Bankruptcy Court to consider approval of the
Disclosure Statement as containing adequate information as required by section
1125 of the Bankruptcy Code, as the same may be adjourned or continued from time
to time.

1.38. Disputed Claim means any Claim that is not an Allowed Claim as of the
relevant date.

1.39. Disputed Existing Common Stock Interests means any Existing Common Stock
Interest: (a) that is not an Allowed Interest as of the relevant date; (b) the
holder of which cannot be located by the Debtors, Reorganized Debtors or
Disbursing Agent at any of the addresses set forth in Section 8.9 herein;
(c) the holder of which notifies the CPR Administrator in writing within 10 days
of the CPR Administrator Rights Notice that there is an error in the calculation
of its Pro Rata Percentage of the CPR Distributions; or (d) the holder of which
has not surrendered cancelled Common Stock certificates or other instruments
evidencing its Existing Common Stock or affidavit of loss and indemnity
satisfactory to the CPR Administrator, as further described in the CPR
Agreement.

 

4



--------------------------------------------------------------------------------

1.40. Distribution Record Date means (a) in respect of the Hillside Secured
Claim and the Hillside Unsecured Deficiency Claim, the Senior Secured Note
Claims and Existing Common Stock Interests, the Confirmation Date, or (b) in all
other cases, such other date as shall be established by the Bankruptcy Court in
the Confirmation Order.

1.41. Distribution Rights means a right to receive a Pro Rata Percentage of CPR
Distributions pursuant to the CPR Agreement.

1.42. Effective Date means the first Business Day on which all conditions to the
Effective Date set forth in Section 11.2 of this Plan have been satisfied or
waived.

1.43. Environmental Claim means a Claim against a Debtor relating to or arising
out of environmental laws of the United States or any state, city or
municipality, including, without limitation, (a) a Claim for control group
liability under Comprehensive Environmental Response, Compensation, and
Liability Act, or any other applicable law, and (b) a Claim related to asbestos.

1.44. Estate means each estate created in the Reorganization Cases pursuant to
section 541 of the Bankruptcy Code.

1.45. Estimated General Unsecured Claim means any General Unsecured Claim that
has been estimated pursuant to section 502(c) of the Bankruptcy Code for
purposes of allowance.

1.46. Existing Common Stock means the common stock of Ampex Corporation,
including any outstanding and treasury common stock.

1.47. Existing Common Stock Interest means shares of outstanding common stock of
Ampex Corporation.

1.48. Existing Securities Law Claim means any Claim against a Debtor, whether or
not the subject of an existing lawsuit, (a) arising from rescission of a
purchase or sale of any securities of any Debtor or an affiliate of any Debtor,
(b) for damages arising from the purchase or sale of any such security, (c) for
violations of the securities laws, misrepresentations, or any similar Claims,
including, to the extent related to the foregoing or otherwise subject to
subordination under section 510(b) of the Bankruptcy Code, any attorneys’ fees,
other charges, or costs incurred on account of the foregoing Claims, or
(d) except as otherwise provided for in this Plan, for reimbursement,
contribution, or indemnification allowed under section 502 of the Bankruptcy
Code on account of any such Claim, including (i) any prepetition
indemnification, reimbursement or contribution obligations of the Debtors
relating to officers and directors holding such positions prior to the
Commencement Date pursuant to the Debtors’ corporate charters, by-laws,
agreements entered into any time prior to the Commencement Date, or otherwise,
and relating to Claims otherwise included in the foregoing clauses (a) through
(c), and (ii) Claims based upon allegations that the Debtors made false and
misleading statements or engaged in other deceptive acts in connection with the
sale of securities.

1.49. Fee Claim means a Claim by a Professional Person for compensation,
indemnification or reimbursement of expenses pursuant to sections 327, 328, 330,
331, 503(b) or 1103(a) of the Bankruptcy Code in connection with the
Reorganization Cases.

 

5



--------------------------------------------------------------------------------

1.50. Final Order means an order, ruling or judgment that (a) is in full force
and effect, (b) is not stayed, and (c) is no longer subject to review, reversal,
modification or amendment, by appeal or writ of certiorari; provided, however,
that the possibility that a motion under Rule 50 or 60 of the Federal Rules of
Civil Procedure, or any analogous rule under the Federal Rules of Civil
Procedure or Bankruptcy Rules, may be filed relating to such order, ruling or
judgment shall not cause such order, ruling or judgment not to be a Final Order.

1.51. General Unsecured Claim means any Claim against a Debtor, other than:
(a) an Existing Securities Law Claim; (b) a Secured Claim; (c) an Intercompany
Claim; (d) an Administrative Expense Claim; (e) a Fee Claim; (f) a Priority Tax
Claim; (g) a Priority Non-Tax Claim; and (h) a Claim on account of any guaranty
or similar obligation of the Debtors relating to the foregoing types of Claims
identified in this Section 1.51(a)-(g). General Unsecured Claims include, but
are not limited to (u) the Hillside Unsecured Deficiency Claims, (v) Claims
related to or arising from termination of the SERP, (w) Claims relating to or
arising out of environmental laws of the United States or any state, city or
municipality, (x) Claims related to or arising from the rejection of an
executory contract or unexpired lease during the Reorganization Cases, (y) any
other deficiency claims (except as otherwise ordered by the Bankruptcy Court),
and (z) Claims (except as set forth in the preceding sentence) based on or
arising out of acts, conduct or events occurring prior to the Commencement Date,
whether or not such transaction occurred in the ordinary course of the Debtors’
businesses, and whether or not a lawsuit based on the incident or occurrence was
filed prior to the Commencement Date.

1.52. Hillside means Hillside Capital Incorporated and its affiliates.

1.53. Hillside Notes means those notes issued by Ampex to Hillside pursuant to
the HSA Agreement.

1.54. Hillside Secured Claim means any Secured Claim against a Debtor arising
out of a Hillside Note.

1.55. Hillside Unsecured Deficiency Claim means any Claim arising out of the
Hillside Notes or otherwise, other than a Hillside Secured Claim, which Claims
shall be deemed Allowed in the aggregate amount of $41.7 million.

1.56. HSA Agreement means that certain agreement, as amended, dated as of
December 1, 1994, by and among Hillside, Ampex and SHI.

1.57. Indenture means that certain Indenture dated as of February 28, 2002,
between Ampex Corporation and U.S. Bank, National Association, as successor
trustee to State Street Bank and Trust Company, as supplemented or amended,
pursuant to which Ampex issued the Senior Secured Notes.

1.58. Indenture Trustee means the indenture trustee, solely in its capacity as
such, pursuant to the Indenture.

1.59. Intercompany Claim means any Claim, cause or action, remedy or
Administrative Expense Claim asserted by a Debtor against another Debtor.

 

6



--------------------------------------------------------------------------------

1.60. Interest means the interest of any holder of an equity security in any
Debtor, whether or not represented by any issued and outstanding share of
Existing Common Stock, or other instrument evidencing a present ownership
interest in any Debtor, whether or not transferable, or any option, warrant, or
right, contractual or otherwise, to acquire any such interest, including
Existing Common Stock.

1.61. Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

1.62. Lump Sum Cash Payment means, with respect to any Allowed General Unsecured
Claim, the lesser of (a) $5,000 and (b) Cash equal to the Unsecured Claim
Distribution Value.

1.63. New Common Stock means the 40,000 shares of Class A Common Stock, par
value $0.01, of Reorganized Ampex, to be authorized and issued by Reorganized
Ampex in connection with the implementation of this Plan.

1.64. New Preferred Stock means any blank-check preferred stock that is
authorized to be issued by Reorganized Ampex as of the Effective Date.

1.65. New Stockholders Agreement means that certain stockholders agreement to be
entered into under the terms of this Plan as of the Effective Date by and among
Reorganized Ampex and all holders of the New Common Stock, substantially in the
form of Exhibit F attached to this Plan.

1.66. Non-Election General Unsecured Claim means a General Unsecured Claim on
account of which the holder has not elected to receive a Lump Sum Cash Payment
pursuant to Section 5.5 of this Plan.

1.67. Other Existing Interests means any Interests in the Debtors other than
Existing Common Stock, including, but not limited to, any warrants, options, or
rights to receive or purchase shares of Existing Common Stock and any preferred
shares authorized to be issued by Ampex.

1.68. Other Secured Claim means any Secured Claim against a Debtor other than
(a) a Hillside Secured Claim, and (b) a Senior Secured Note Claim.

1.69. PBGC Agreement means that certain agreement dated November 22, 1994, by
and among the Pension Benefit Guaranty Corporation, Ampex, Hillside Capital
Incorporated and SHI, among other parties.

1.70. Pension Plans mean the Ampex Corporation Employees’ Retirement Plan and
the Quantegy Media Corporation Retirement Plan.

1.71. Person means any individual, corporation, partnership, association,
indenture trustee, limited liability company, organization, joint stock company,
joint venture, estate, trust, governmental unit or any political subdivision
thereof, Interest holder, or any other entity or organization.

 

7



--------------------------------------------------------------------------------

1.72. Plan means this chapter 11 plan of reorganization proposed by the Debtors,
including, without limitation, the exhibits and schedules hereto, as the same
may be amended or modified from time to time in accordance with the provisions
of the Bankruptcy Code and the terms hereof.

1.73. Plan Consideration means, with respect to a Class or holder of Claims or
Interests entitled to distribution under this Plan, one or more of Cash, Amended
Senior Secured Notes, shares of New Common Stock, or Distribution Rights as
applicable.

1.74. Plan Distribution means the payment or distribution under the Plan of any
Plan Consideration to the holder of an Allowed Claim or Allowed Interest.

1.75. Plan Documents means the documents other than this Plan, each in form and
substance reasonably satisfactory to the Consenting Holders, to be executed,
delivered, assumed, and/or performed in conjunction with the consummation of
this Plan on the Effective Date, including, without limitation, the Amended HSA
Agreement, the Amended Senior Secured Note Indenture, the Amended Senior Secured
Notes, the Credit Agreement, the CPR Agreement, the Amended Certificates of
Incorporation of the Reorganized Debtors and the Amended By-laws of the
Reorganized Debtors.

1.76. Plan Securities means, collectively, the Amended Senior Secured Notes, the
New Common Stock, and the New Preferred Stock.

1.77. Plan Supplement means the supplemental appendix to this Plan, to be filed
contemporaneously with the Plan and Disclosure Statement, or as soon thereafter
as reasonably practicable but in no event less than five (5) Business Days prior
to the commencement of the Confirmation Hearing, which will contain, among other
things, draft forms or signed copies, as the case may be, of the Plan Documents.

1.78. Priority Non-Tax Claim means any Claim against the Debtors, other than an
Administrative Expense Claim, a Fee Claim and a Priority Tax Claim, entitled to
priority in payment as specified in section 507(a) of the Bankruptcy Code.

1.79. Priority Tax Claim means any Claim of a governmental unit (as defined in
section 101(27) of the Bankruptcy Code) against the Debtors of the kind entitled
to priority in payment under section 507(a)(8) of the Bankruptcy Code.

1.80. Professional Person(s) means all Persons retained by order of the
Bankruptcy Court in connection with the Reorganization Case, pursuant to
sections 327, 328, 330 or 1103 of the Bankruptcy Code, excluding any ordinary
course professionals retained pursuant to order of the Bankruptcy Court.

1.81. Pro Rata Percentage means with reference to any distribution to holders of
Existing Common Stock Interests, a distribution equal in amount to the ratio
(expressed as a percentage) of the number of shares of Existing Common Stock
held by the holder in question divided by the aggregate number of all
outstanding shares of Existing Common Stock as of the date immediately prior to
the Effective Date.

 

8



--------------------------------------------------------------------------------

1.82. Pro Rata Share means: (a) with reference to any distribution on account of
an Allowed Claim in a Class other than Class 5, a distribution equal in amount
to the ratio (expressed as a percentage) that the amount of such Allowed Claim
bears to the aggregate amount of all Allowed Claims in such Class; and (b) with
reference to any distribution on account of an Allowed Non-Election General
Unsecured Claim in Class 5, a distribution of a number of shares of New Common
Stock equal in amount to the ratio (expressed as a percentage) that the amount
of such Allowed Claim bears to (i) the aggregate amount of all Allowed
Non-Election General Unsecured Claims, plus (ii) the aggregate amount of all
Disputed Non-Election General Unsecured Claims, plus (iii) the aggregate amount
of all Estimated Non-Election General Unsecured Claims.

1.83. Quarterly Distribution Date means the last Business Day of the month
following the end of each calendar quarter after the Effective Date; provided,
however, that if the Effective Date is within thirty (30) days of the end of a
calendar quarter, then the first Quarterly Distribution Date will be the last
Business Day of the month following the end of the first calendar quarter after
the calendar quarter in which the Effective Date falls.

1.84. Recovery Rate means, with respect to Claims in Class 5, the ratio
(expressed as a percentage) that the amount of Total Equity Value bears to the
aggregate amount of (a) all Allowed General Unsecured Claims, plus (b) all
Disputed General Unsecured Claims, plus (c) all Estimated General Unsecured
Claims.

1.85. Released Parties means, collectively: (a) the Debtors’ and their
non-debtor affiliates and subsidiaries’ directors, officers, employees, agents,
members, shareholders, advisors and professionals (including any attorneys,
financial advisors, investment bankers, and other professionals retained by such
persons), each solely in their capacity as such, and to the extent such Persons
occupied such positions at any time on or after the Commencement Date; (b) the
Creditors’ Committee, and its members, advisors and professionals (including any
attorneys, financial advisors, investment bankers and other professionals
retained by such persons), each solely in their capacity as such; (c) each
Consenting Holder and its current and former officers, partners, directors,
employees, agents, members, shareholders, advisors and professionals (including
any attorneys, financial advisors, investment bankers and other professionals
retained by such persons), each solely in their capacity as such; (d) the
Indenture Trustee and its current and former officers, partners, directors,
employees, agents, members, shareholders, advisors and professionals (including
any attorneys, financial advisors, investment bankers and other professionals
retained by such persons), each solely in their capacity as such; (e) the
holders of the Senior Secured Notes and their current and former officers,
partners, directors, employees, agents, members, shareholders, advisors and
professionals (including any attorneys, financial advisors, investment bankers
and other professionals retained by such persons), each solely in their capacity
as such; (f) the CPR Administrator and its current and former officers,
partners, directors, employees, agents, members, shareholders, advisors and
professionals (including any attorneys, financial advisors, and other
professionals retained by such persons), each solely in their capacity as such;
and (g) the Disbursing Agent and its current and former officers, partners,
directors, employees, agents, members, shareholders, advisors and professionals
(including any attorneys, financial advisors, and other professionals retained
by such persons), each solely in their capacity as such.

 

9



--------------------------------------------------------------------------------

1.86. Reorganized Ampex means Ampex on or after the Effective Date.

1.87. Reorganization Cases means the jointly-administered cases under chapter 11
of the Bankruptcy Code commenced by the Debtors on the Commencement Date in the
Bankruptcy Court and styled In re Ampex Corporation, et al., No. 08-11094 (AJG)
(Jointly Administered).

1.88. Reorganized Debtor means each Debtor on and after the Effective Date.

1.89. Schedule of Rejected Contracts and Leases means a schedule of the
contracts and leases to be rejected pursuant to section 365 of the Bankruptcy
Code and Section 10.1 of this Plan, which shall be filed by the Debtors at least
five (5) Business Days prior to the start of the Confirmation Hearing, as such
schedule may be amended from time to time on or before the Effective Date.

1.90. Secured Claim means a Claim against a Debtor (a) that is secured by a Lien
on Collateral to the extent of the value of such Collateral, as determined in
accordance with section 506(a) of the Bankruptcy Code, or (b) to the extent that
the holder thereof has a valid right of setoff pursuant to section 553 of the
Bankruptcy Code, and limited to the value thereof.

1.91. Senior Secured Note means those certain 12.0% Senior Notes due August 15,
2008, issued by Ampex Corporation under the Indenture.

1.92. Senior Secured Note Claim means a Claim (excluding Existing Securities Law
Claims) against a Debtor arising pursuant to a Senior Secured Note, including
(a) consistent with section 506(b) of the Bankruptcy Code, all accrued but
unpaid interest through the Effective Date, (b) fees, and (c) expenses.

1.93. Senior Secured Note Claim Distribution means (a) Cash in an aggregate
amount equal to 50% of the Allowed Senior Secured Note Claims (i.e.,
$3,453,182.40), plus (b) Amended Senior Secured Notes, issued pursuant to the
Amended Senior Secured Note Indenture substantially in the form annexed hereto
as Exhibit C, in aggregate principal amount equal to 50% of the Allowed Senior
Secured Note Claims (i.e., $3,453,182.40).

1.94. SERP means, collectively: (a) that certain Ampex Corporation Early
Retirement Supplemental Benefit Plan I, effective January 2, 1982; (b) that
certain Ampex Corporation Early Retirement Supplement Benefit Plan II, effective
January 1, 1983; (c) that certain Supplemental Retirement Plan, dated as of
June 27, 1967; (d) that certain Supplemental Retirement Income Plan, effective
August 26, 1969, as amended through September 3, 1985; and (e) that certain
Signal Supplemental Benefit Plan.

1.95. SHI means Sherborne Holdings Incorporated and its affiliates.

1.96. Subsidiary means any corporation, association or other business entity of
which at least the majority of the securities or other ownership interest is
owned or controlled by a Debtor and/or one or more subsidiaries of the Debtor.

1.97. Total Equity Value means the total value, as of the Effective Date, of the
New Common Stock of Reorganized Ampex.

 

10



--------------------------------------------------------------------------------

1.98. Tranche A Loan means that certain loan deemed made pursuant to
Section 2.01(a) of the Credit Agreement.

1.99. Tranche A Loan Obligations means those certain obligations of the
Reorganized Debtors under the Credit Agreement in connection with the Tranche A
Loan.

1.100. Unsecured Claim Distribution means all shares of the New Common Stock
issued by Ampex pursuant to this Plan, equal in value to the Total Equity Value
less the aggregate of all Lump Sum Cash Payments made hereunder.

1.101. Unsecured Claim Distribution Value means, with respect to any General
Unsecured Claim, the product of (a) the Recovery Rate, and (b) the amount of
such General Unsecured Claim.

1.102. U.S. Trustee Fees means fees arising under 28 U.S.C. § 1930(a)(6) or
accrued interest thereon arising under 31 U.S.C. § 3717.

 

  B. Interpretation; Application of Definitions and Rules of Construction.

Unless otherwise specified, all section or exhibit references in this Plan are
to the respective section in, or exhibit to, this Plan. The words “herein,”
“hereof,” “hereto,” “hereunder,” and other words of similar import refer to this
Plan as a whole and not to any particular section, subsection, or clause
contained therein. Any capitalized term used herein that is not defined herein
shall have the meaning assigned to that term in the Bankruptcy Code. Except for
the rules of construction contained in sections 102(5) and 102(8) of the
Bankruptcy Code, which shall not apply, the rules of construction contained in
section 102 of the Bankruptcy Code shall apply to the construction of the Plan.
Any reference in this Plan to a contract, instrument, release, indenture, or
other agreement or documents being in a particular form or on particular terms
and conditions means that such document shall be substantially in such form or
substantially on such terms and conditions, and any reference in this Plan to an
existing document or exhibit filed or to be filed means such document or exhibit
as it may have been or may be amended, modified, or supplemented. The headings
in this Plan are for convenience of reference only and shall not limit or
otherwise affect the provisions hereof. To the extent there is an inconsistency
between any of the provisions of this Plan and any of the provisions contained
in the Plan Documents to be entered into as of the Effective Date, the Plan
Documents shall control.

 

  C. Appendices and Plan Documents.

All Plan Documents and appendices to the Plan are incorporated into the Plan by
reference and are a part of the Plan as if set forth in full herein. Holders of
Claims and Interests may inspect a copy of the Plan Documents, once filed, in
the Office of the Clerk of the Bankruptcy Court during normal business hours, or
obtain a copy of the Plan Documents by a written request sent to the following
address:

 

Willkie Farr & Gallagher LLP 787 Seventh Avenue New York, New York 10019
Attention:   Matthew A. Feldman, Esq.   Rachel C. Strickland, Esq. Telephone:  
(212) 728-8000

 

11



--------------------------------------------------------------------------------

ARTICLE II.

RESOLUTION OF CERTAIN INTER-CREDITOR AND INTER-DEBTOR ISSUES

2.1. Settlement of Certain Inter-Creditor Issues.

The treatment of Claims against and Interests in the Debtors under this Plan
represents, among other things, the settlement and compromise of certain
inter-creditor disputes.

2.2. Substantive Consolidation of Debtors for Purposes of Voting, Confirmation
and Distribution.

(a) This Plan provides for substantive consolidation of the Debtors’ Estates,
but solely for purposes of voting, confirmation, and making distributions to the
holders of Allowed Claims and Allowed Interests under this Plan. On the
Effective Date: (a) all guarantees of any Debtor of the payment, performance or
collection of another Debtor with respect to Claims against such Debtor shall be
deemed eliminated and cancelled; (b) any obligation of any Debtor and all
guarantees by a Debtor with respect to Claims thereof executed by one or more of
the other Debtors shall be treated as a single obligation; (c) each Claim
against any Debtor shall be deemed to be against the consolidated Debtors and
shall be deemed a single Claim against, and a single obligation of, the
consolidated Debtors; and (d) all Intercompany Claims shall be deemed eliminated
as a result of the substantive consolidation of the Debtors, and therefore
holders thereof shall not be entitled to vote on the Plan, or receive any Plan
Distribution or other allocations of value. On the Effective Date, and in
accordance with the terms of this Plan and the consolidation of the assets and
liabilities of the Debtors, all Claims based upon guarantees of collection,
payment, or performance made by a Debtor as to the obligation of another Debtor
shall be released and of no further force and effect. Except as set forth in
this Section 2.2, such substantive consolidation shall not (other than for
purposes related to this Plan) (a) affect the legal and corporate structure of
the Reorganized Debtors, or (b) affect any obligations under any leases or
contracts assumed in this Plan or otherwise after the Commencement Date.

(b) Notwithstanding the substantive consolidation of the Estates for the
purposes set forth in Section 2.2(a) herein, each Reorganized Debtor shall pay
all U.S. Trustee Fee Claims on all disbursements, including Plan Distributions
and disbursements in and outside of the ordinary course of business, until the
entry of a Final Decree in its Reorganization Case, dismissal of its
Reorganization Case, or conversion of its Reorganization Case to a case under
chapter 7 of the Bankruptcy Code.

 

12



--------------------------------------------------------------------------------

2.3. Claims Between Debtors and Non-Debtor Affiliates.

Any Claim against a Debtor held by its non-Debtor affiliate, and any Claim held
by a Debtor against its non-Debtor affiliate, shall survive unimpaired and
unaffected by entry of the Confirmation Order and the Effective Date,
irrespective of whether such Claim is owed for a transaction or event occurring
before or after the Commencement Date.

2.4. Limitations of Plan Distributions to Equity Interests.

No Plan Distributions shall be made on account of any Interests in any Debtor
regardless of whether such Interests are held by a Person which is not a Debtor;
provided, however, that any Debtor that owns Interests in another Debtor shall
retain such Interests. As part of the settlement and compromises set forth
herein, holders of Allowed Existing Common Stock Interests that do not object to
confirmation of the Plan will receive Distribution Rights, as set forth in
Section 5.6 herein.

ARTICLE III.

ADMINISTRATIVE EXPENSE CLAIMS,

FEE CLAIMS, U.S. TRUSTEE FEES AND PRIORITY TAX CLAIMS

All Claims and Interests, except Administrative Expense Claims, Fee Claims, U.S.
Trustee Fees and Priority Tax Claims, are placed in the Classes set forth in
Article [IV] below. In accordance with section 1123(a)(1) of the Bankruptcy
Code, Administrative Expense Claims, Fee Claims, U.S. Trustee Fees and Priority
Tax Claims of the Debtors have not been classified, and the holders thereof are
not entitled to vote on this Plan. A Claim or Interest is placed in a particular
Class only to the extent that the Claim or Interest falls within the description
of that Class and is classified in other Classes to the extent that any portion
of the Claim or Interest falls within the description of such other Classes.

3.1. Administrative Expense Claims.

(a) Time for Filing Administrative Expense Claims.

The holder of an Administrative Expense Claim, other than the holder of:

 

  (i) a Fee Claim;

 

  (ii) an Administrative Expense Claim that has been Allowed on or before the
Effective Date;

 

  (iii) an Administrative Expense Claim for an expense or liability incurred and
payable in the ordinary course of business by a Debtor on or after the Effective
Date;

 

  (iv) an Administrative Expense Claim on account of fees and expenses incurred
on or after the Commencement Date by ordinary course professionals retained by
the Debtors pursuant to an order of the Bankruptcy Court;

 

13



--------------------------------------------------------------------------------

  (v) Claims for indemnification, contribution, or advancement of expenses
pursuant to (A) any Debtor’s certificate of incorporation, by-laws, or similar
organizational document or (B) any indemnification or contribution agreement
approved by the Bankruptcy Court;

 

  (vi) an Administrative Expense Claim arising, in the ordinary course of
business, out of the employment by one or more Debtors of an individual from and
after the Commencement Date of a type (or pursuant to an employee benefit plan
or program) approved by the Bankruptcy Court; or

 

  (vii) statutory fees of the United States Trustee arising under 28 U.S.C. §
1930, and interest thereon arising under 31 U.S.C. § 3717.

must file with the Bankruptcy Court and serve on the Debtors, the Creditors’
Committee and the Office of the United States Trustee, proof of such
Administrative Expense Claim within thirty (30) days after the Effective Date
(the “Administrative Bar Date”). Such proof of Administrative Expense Claim must
include at a minimum (i) the name of each Debtor that is purported to be liable
for the Administrative Expense Claim, (ii) the name of the holder of the
Administrative Expense Claim, (iii) the amount of the Administrative Expense
Claim, (iv) the basis of the Administrative Expense Claim, and (v) supporting
documentation for the Administrative Expense Claim. FAILURE TO FILE AND SERVE
SUCH PROOF OF ADMINISTRATIVE EXPENSE CLAIM TIMELY AND PROPERLY SHALL RESULT IN
THE ADMINISTRATIVE EXPENSE CLAIM BEING FOREVER BARRED AND DISCHARGED.

(b) Treatment of Administrative Expense Claims.

Except to the extent that a holder of an Allowed Administrative Expense Claim
agrees to a different treatment, on, or as soon thereafter as is reasonably
practicable, the later of the Effective Date and the first Business Day after
the date that is thirty (30) calendar days after the date an Administrative
Expense Claim becomes an Allowed Claim, the holder of such Allowed
Administrative Expense Claim shall receive Cash in an amount equal to such
Allowed Claim; provided, however, that Allowed Administrative Expense Claims
representing liabilities incurred in the ordinary course of business by the
Debtors, as debtors in possession, shall be paid by the Debtors in the ordinary
course of business with the consent of the Consenting Holders, consistent with
past practice and in accordance with the terms and subject to the conditions of
any orders or agreements governing, instruments evidencing, or other documents
relating to, such transactions.

3.2. Fee Claims.

(a) Time for Filing Fee Claims.

All Professional Persons seeking allowance by the Bankruptcy Court of a Fee
Claim shall file their respective final applications for allowance of
compensation for services

 

14



--------------------------------------------------------------------------------

rendered and reimbursement of expenses incurred no later than forty-five
(45) days after the Effective Date. FAILURE TO FILE AND SERVE SUCH FEE
APPLICATION TIMELY AND PROPERLY SHALL RESULT IN THE FEE CLAIM BEING FOREVER
BARRED AND DISCHARGED.

Objections to Fee Claims, if any, must be filed and served pursuant to the
procedures set forth in the Confirmation Order no later than sixty-five
(65) days after the Effective Date or such other date as established by the
Bankruptcy Court.

(b) Treatment of Fee Claims.

A Fee Claim in respect of which a final fee application has been properly filed
and served pursuant to Section 3.2(a) shall be payable to the extent approved by
order of the Bankruptcy Court. On the Effective Date, to the extent known, the
Debtors shall reserve and hold in a segregated account Cash in an amount equal
to all accrued but unpaid Fee Claims as of the Effective Date, which Cash shall
be disbursed solely to the holders of Allowed Fee Claims with the remainder to
be reserved until all Allowed Fee Claims have been paid in full or all remaining
Fee Claims have been disallowed by Final Order.

(c) Indenture Trustee Fees.

The provisions of this Section 3.2 shall not apply to Fee Claims of the
Indenture Trustee, which instead are governed by Section 7.7 of this Plan.

3.3. U.S. Trustee Fees.

On the Effective Date or as soon as practicable thereafter, the Debtors shall
pay all U.S. Trustee Fees that are due and owing on the Effective Date,
including those statutory fees arising under 28 U.S.C. § 1930(a)(6) and accrued
interest under 31 U.S.C. § 3717.

3.4. Priority Tax Claims.

Except to the extent that a holder of an Allowed Priority Tax Claim agrees to
less favorable treatment, each holder of an Allowed Priority Tax Claim shall
receive, in the Debtors’ discretion and with the consent of the Consenting
Holders, either (a) on, or as soon thereafter as is reasonably practicable, the
later of the Effective Date and the first Business Day after the date that is
thirty (30) calendar days after the date a Priority Tax Claim becomes an Allowed
Claim, Cash in an amount equal to such Claim, or (b) deferred Cash payments
following the Effective Date, over a period ending not later than five (5) years
after the Commencement Date, in an aggregate amount equal to the Allowed amount
of such Priority Tax Claim; provided, however, that, all Allowed Priority Tax
Claims that are not due and payable on or before the Effective Date shall be
paid in the ordinary course of business as such obligations become due.

 

15



--------------------------------------------------------------------------------

ARTICLE IV.

CLASSIFICATION OF CLAIMS AND INTERESTS

4.1. Classification of Claims and Interests.

The following table designates the Classes of Claims against and Interests in
the Debtors, and specifies which Classes are (a) impaired or unimpaired by this
Plan, (b) entitled to vote to accept or reject this Plan in accordance with
section 1126 of the Bankruptcy Code, or (c) deemed to accept or reject this
Plan.

 

Class

  

Designation

  

Impairment

  

Entitled to Vote

Class 1    Priority Non-Tax Claims    Unimpaired    No (deemed to accept) Class
2    Senior Secured Note Claims    Impaired    Yes Class 3    Other Secured
Claims    Unimpaired    No (deemed to accept) Class 4    Hillside Secured Claim
   Impaired    Yes Class 5    General Unsecured Claims    Impaired    Yes Class
6    Existing Common Stock Interests    Impaired    No (deemed to reject) Class
7    Existing Securities Laws Claims    Impaired    No (deemed to reject) Class
8    Other Existing Interests    Impaired    No (deemed to reject)

4.2. Unimpaired Classes of Claims and Interests.

The following Classes of Claims are unimpaired and, therefore, deemed to have
accepted this Plan and are not entitled to vote on this Plan under section
1126(f) of the Bankruptcy Code.

(a) Class 1: Class 1 consists of all Allowed Non-Tax Priority Claims.

(b) Class 3: Class 3 consists of all Allowed Other Secured Claims.

4.3. Impaired Classes of Claims.

(a) The following Classes of Claims are impaired and are entitled to vote on
this Plan.

 

  (i) Class 2: Class 2 consists of all Allowed Senior Secured Note Claims.

 

  (ii) Class 4: Class 4 consists of the Allowed Hillside Secured Claim.

 

  (iii) Class 5: Class 5 consists of all Allowed General Unsecured Claims.

 

16



--------------------------------------------------------------------------------

(b) The following Classes of Interests are impaired and deemed to have rejected
this Plan and, therefore, are not entitled to vote on this Plan under section
1126(g) of the Bankruptcy Code.

 

  (i) Class 6: Class 6 consists of all Existing Common Stock Interests.

 

  (ii) Class 7: Class 7 consists of all Existing Securities Laws Claims.

 

  (iii) Class 8: Class 8 consists of all Other Existing Interests.

4.4. Separate Classification of Other Secured Claims.

Although all Other Secured Claims against the Debtors have been placed in one
category for purposes of nomenclature, each such Other Secured Claim, to the
extent secured by Liens or security interests separate than those Liens or
security interests securing other Other Secured Claims, shall be treated as
being in a separate Class from such other Other Secured Claims for purposes of
voting on the Plan and receiving Plan Distributions.

ARTICLE V.

TREATMENT OF CLAIMS AND INTERESTS

5.1. Priority Non-Tax Claims (Class 1).

(a) Treatment: The legal, equitable and contractual rights of the holders of
Class 1 Claims are unaltered by this Plan. Except to the extent that a holder of
an Allowed Priority Non-Tax Claim agrees to less favorable treatment, on, or as
soon thereafter as is reasonably practicable, the later of the Effective Date
and the first Business Day after the date that is thirty (30) calendar days
after the date a Priority Non-Tax Claim becomes an Allowed Claim, the holder of
such Allowed Priority Non-Tax Claim shall receive Cash in an amount equal to
such Claim.

(b) Voting: In accordance with section 1126(f) of the Bankruptcy Code, the
holders of Allowed Priority Non-Tax Claims are conclusively presumed to accept
this Plan and the votes of such holders will not be solicited with respect to
such Allowed Priority Non-Tax Claims.

5.2. Senior Secured Note Claims (Class 2).

(a) Allowance: On the Effective Date, the Senior Secured Note Claims shall be
deemed Allowed Claims in the aggregate amount of $6,906,364.81, for the purposes
of the Plan and these Reorganization Cases.

(b) Treatment: On the Effective Date, except to the extent that a holder of a
Senior Secured Note Claim agrees to a different treatment, the holder of such
Senior Secured Note Claim shall be entitled to receive, in full and final
satisfaction of such Senior Secured Note Claim, its Pro Rata Share of the Senior
Secured Note Claim Distribution.

 

17



--------------------------------------------------------------------------------

(c) Voting: The Senior Secured Note Claims are impaired Claims, and holders of
such Claims are entitled to vote to accept or reject the Plan. The vote of the
holders of the Senior Secured Note Claims will be solicited with respect to the
Senior Secured Note Claims.

5.3. Other Secured Claims (Class 3).

(a) Treatment: The legal, equitable and contractual rights of the holders of
Class 3 Claims are unaltered by this Plan. Except to the extent that a holder of
an Allowed Other Secured Claim agrees to a different treatment, on, or as soon
thereafter as is reasonably practicable, the later of the Effective Date and the
first Business Day after the date that is thirty (30) calendar days after the
date an Other Secured Claim becomes an Allowed Claim, the holder of such Allowed
Other Secured Claim shall receive, at the election of the Debtors: (i) Cash in
an amount equal to such Claim; or (ii) such other treatment such that it will
not be impaired pursuant to section 1124 of the Bankruptcy Code; provided,
however, that Class 3 Claims incurred by a Debtor in the ordinary course of
business may be paid in the ordinary course of business in accordance with the
terms and conditions of any agreements relating thereto, in the discretion of
the applicable Debtor or Reorganized Debtor and with the consent of the
Consenting Holders, without further notice to or order of the Bankruptcy Court.
Each holder of an Allowed Other Secured Claim shall retain the Liens securing
its Allowed Other Secured Claim as of the Effective Date until full and final
payment of such Allowed Other Secured Claim is made as provided herein. On the
full payment or other satisfaction of such obligations, the Liens securing such
Allowed Other Secured Claim shall be deemed released, terminated and
extinguished, in each case without further notice to or order of the Bankruptcy
Court, act or action under applicable law, regulation, order or rule or the
vote, consent, authorization or approval of any Person.

(b) Voting: In accordance with section 1126(f) of the Bankruptcy Code, the
holders of Allowed Other Secured Claims are conclusively presumed to accept this
Plan and the votes of such holders will not be solicited with respect to such
Allowed Other Secured Claims.

5.4. Hillside Secured Claim (Class 4).

(a) Allowance: On the Effective Date, the Hillside Secured Claim shall be deemed
an Allowed Claim in the amount of $11,000,000.00, for the purposes of the Plan
and these Reorganization Cases.

(b) Treatment: On the Effective Date, in full and final satisfaction of the
Hillside Secured Claim, the Reorganized Debtors shall incur the Tranche A Loan
Obligations in the aggregate original principal amount of $10,500,000.00.

(c) Voting: The Hillside Secured Claim is an impaired Claim, and Hillside is
entitled to vote to accept or reject the Plan and the vote of Hillside will be
solicited with respect to the Hillside Secured Claim.

5.5. General Unsecured Claims (Class 5).

(a) Allowance: On the Effective Date, the Hillside Unsecured Deficiency Claim
shall be deemed an Allowed General Unsecured Claim in the amount of $41.7
million, for the purposes of the Plan and these Reorganization Cases.

 

18



--------------------------------------------------------------------------------

(b) Treatment:

 

  (i) Except to the extent that a holder of an Allowed General Unsecured Claim
agrees to different treatment, the holder of such Allowed General Unsecured
Claim shall be entitled to receive, in full and final satisfaction of such
General Unsecured Claim, its Pro Rata Share of the Unsecured Claim Distribution.
Distributions of New Common Stock shall be made on, or as soon thereafter as is
reasonably practicable, the later of the Effective Date and the first Business
Day after the date that is 30 calendar days after the date a General Unsecured
Claim becomes an Allowed Claim; provided, however, that distributions of New
Common Stock to holders of Allowed General Unsecured Claims who have duly
executed and delivered the New Stockholders Agreement on or prior to the
Effective Date, shall be made on the Effective Date

 

  (ii) Subject to the occurrence of the Effective Date, each holder of an
Allowed General Unsecured Claim may elect, on such holder’s ballot for voting on
the Plan, to receive its applicable Lump Sum Cash Payment in lieu of any
distribution such holder would otherwise have been entitled to receive pursuant
to Section 5.5(b)(i) of this Plan, in full satisfaction of any and all Plan
Distributions to be made on account of such Allowed General Unsecured Claim.

(c) Voting: The General Unsecured Claims are impaired Claims, and the holders of
Allowed General Unsecured Claims are entitled to vote to accept or reject the
Plan. The votes of holders of Class 5 Claims will be solicited with respect to
such Allowed General Unsecured Claims.

5.6. Existing Common Stock Interests (Class 6).

(a) Treatment: Shares of Existing Common Stock shall be cancelled and holders of
Existing Common Stock Interests shall not be entitled to any distribution under
the Plan; provided, however, that, as part of the settlement and compromise
embodied herein, each holder of an Existing Common Stock Interest that does not
object to confirmation of this Plan shall, within 10 Business Days of the CPR
Administrator’s receipt of the Initial Company Notice (as defined in the CPR
Agreement), receive a CPR Administrator Rights Notice setting forth such
holder’s right to receive its Pro Rata Percentage of the CPR Distributions,
subject to the terms and conditions of the CPR Agreement.

(b) Voting: In accordance with section 1126(g) of the Bankruptcy Code, the
holders of Existing Common Stock Interests are conclusively presumed to reject
this Plan. The votes of such holders will not be solicited with respect to such
Interests.

 

19



--------------------------------------------------------------------------------

5.7. Existing Securities Laws Claims (Class 7).

(a) Treatment: Holders of Existing Securities Laws Claims shall not receive or
retain any distribution under this Plan on account of such Existing Securities
Laws Claims.

(b) Voting: In accordance with section 1126(g) of the Bankruptcy Code, the
holders of Existing Securities Laws Claims are conclusively presumed to reject
this Plan and the votes of such holders will not be solicited with respect to
such Existing Securities Laws Claims.

5.8. Other Existing Interests (Class 8).

(a) Treatment: All Other Existing Interests shall be cancelled, provided,
however, that any Debtor that owns Other Existing Interests in another Debtor
shall retain such Other Existing Interests. Holders of Other Existing Interests
shall not receive or retain any distribution under this Plan on account of such
Other Existing Interests.

(b) Voting: In accordance with section 1126(g) of the Bankruptcy Code, the
holders of Other Existing Interests are conclusively presumed to reject this
Plan and the votes of such holders will not be solicited with respect to such
Other Existing Interests.

ARTICLE VI.

ACCEPTANCE OR REJECTION OF

THE PLAN; EFFECT OF REJECTION BY ONE

OR MORE CLASSES OF CLAIMS OR EQUITY INTERESTS

6.1. Class Acceptance Requirement.

A Class of Claims shall have accepted the Plan if it is accepted by at least
two-thirds (2/3) in amount and more than one-half (1/2) in number of the Allowed
Claims in such Class that have voted on the Plan. A Class of Interests shall
have accepted the Plan if it is accepted by holders of at least two-thirds
(2/3) of the Interests in such Class that actually vote on the Plan.

6.2. Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or
“Cramdown”.

Because certain Classes are deemed to have rejected this Plan, the Debtors will
request confirmation of this Plan, as it may be modified from time to time,
under section 1129(b) of the Bankruptcy Code. The Debtors reserve the right to
alter, amend, modify, revoke or withdraw this Plan or any Plan Document in order
to satisfy the requirements of section 1129(b) of the Bankruptcy Code, if
necessary.

6.3. Elimination of Vacant Classes.

Any Class of Claims or Interests that does not have a holder of an Allowed Claim
or Allowed Interest or a Claim or Interest temporarily Allowed by the Bankruptcy
Court as of the date of the Confirmation Hearing shall be deemed eliminated from
the Plan for purposes of voting to accept or reject the Plan and for purposes of
determining acceptance or rejection of the Plan by such Class pursuant to
section 1129(a)(8) of the Bankruptcy Code.

 

20



--------------------------------------------------------------------------------

6.4. Voting Classes.

If a Class contains Claims or Interests eligible to vote and no holders of
Claims or Interests eligible to vote in such Class vote to accept or reject the
Plan, the Plan shall be deemed accepted by the holders of such Claims or
Interests in such Class.

6.5. Confirmation of All Cases.

Except as otherwise specified herein, the Plan shall not be deemed to have been
confirmed unless and until the Plan has been confirmed as to each of the
Debtors; provided, however, that the Debtors, in their sole discretion and with
the consent of the Consenting Holders, may at any time waive this Section 6.5.

ARTICLE VII.

MEANS FOR IMPLEMENTATION

7.1. Continued Corporate Existence and Vesting of Assets in Reorganized Debtors.

(a) Except as otherwise provided in this Plan, the Debtors shall continue to
exist after the Effective Date as Reorganized Debtors, for the purposes of
satisfying their obligations under the Plan and the continuation of their
businesses. On or after the Effective Date, each Reorganized Debtor, in its sole
and exclusive discretion, may take such action as permitted by applicable law
and the Reorganized Debtor’s organizational documents, as such Reorganized
Debtor may determine is reasonable and appropriate, including, but not limited
to, causing (a) a Reorganized Debtor to be merged into another Reorganized
Debtor, or its Subsidiary and/or affiliate, (b) a Reorganized Debtor to be
dissolved, (c) the legal name of a Reorganized Debtor to be changed, or (d) the
closure of a Reorganized Debtor’s case on the Effective Date or any time
thereafter.

(b) Except as otherwise provided in this Plan, on and after the Effective Date,
all property of the Estates of the Debtors, including all claims, rights and
causes of action and any property acquired by the Debtors under or in connection
with this Plan, shall vest in each respective Reorganized Debtor free and clear
of all Claims, Liens, charges, other encumbrances and Interests. Subject to
Section 7.1(a) hereof, on and after the Effective Date, the Reorganized Debtors
may operate their businesses and may use, acquire and dispose of property and
prosecute, compromise or settle any Claims (including any Administrative Expense
Claims) and causes of action without supervision of or approval by the
Bankruptcy Court and free and clear of any restrictions of the Bankruptcy Code
or the Bankruptcy Rules other than restrictions expressly imposed by this Plan
or the Confirmation Order; provided, further, that the Reorganized Debtors shall
consult with Hillside in their prosecution, compromise and settlement of any
Claims. Without limiting the foregoing, the Reorganized Debtors may pay the
charges that they incur on or after the Effective Date for Professional Persons’
fees, disbursements, expenses or related support services without application to
the Bankruptcy Court.

 

21



--------------------------------------------------------------------------------

7.2. Plan Documents.

On the Effective Date, or as soon thereafter as reasonably practicable, the
Reorganized Debtors shall be authorized to enter into, file, execute and/or
deliver each of the Plan Documents and any other agreement or instrument issued
in connection with any Plan Document without the necessity of any further court,
corporate, board or shareholder action or approval.

7.3. Cancellation of Existing Securities and Agreements.

(a) Except for the purpose of evidencing a right to distribution under this
Plan, and except as otherwise set forth herein, on the Effective Date all
agreements, instruments, and other documents evidencing any Claim or Interest,
and any rights of the holder in respect thereof, shall be deemed cancelled,
discharged and of no force or effect; provided, however, that this
Section 7.3(a) shall not apply to the HSA Agreement.

(b) Notwithstanding Section 7.3(a) hereof, the applicable provisions of the
Indenture shall continue in effect solely for the purposes of permitting the
Indenture Trustee to: (i) make the distributions to be made to holders of
Allowed Senior Secured Note Claims, as contemplated by Article V of this Plan;
and (ii) maintain any rights and Charging Liens the Indenture Trustee may have
for any fees, costs, expenses, and indemnification under the Indenture or other
agreements until all such fees, costs, and expenses are paid pursuant to
Section 7.7 of this Plan; provided, however, that such rights and Liens are
limited to the distributions, if any, to the holders of the Allowed Senior
Secured Note Claims. The holders of or parties to such cancelled (or converted,
as applicable) instruments, securities and other documentation will have no
rights arising from or relating to such instruments, securities and other
documentation or the cancellation (or conversion, as applicable) thereof, except
the rights provided pursuant to this Plan.

7.4. Officers and Boards of Directors.

(a) On the Effective Date, the boards of directors of the Reorganized Debtors
shall consist of those individuals identified on Exhibit I hereto. Except as set
forth herein, the members of the board of directors of each Debtor prior to the
Effective Date, in their capacities as such, shall have no continuing
obligations to the Reorganized Debtors on or after the Effective Date. Following
the occurrence of the Effective Date, the board of directors of each Reorganized
Debtor may be replaced by such individuals as are selected in accordance with
the organizational documents of such Reorganized Debtor.

(b) On the Effective Date, the officers of the Reorganized Debtors shall consist
of those individuals identified on Exhibit I hereto. The compensation
arrangement for any insider of the Debtors that shall be an officer of a
Reorganized Debtor is set forth on Exhibit I hereto.

7.5. Corporate Action.

(a) On the Effective Date, the certificate of incorporation and by-laws of each
Debtor shall be amended and restated in substantially the forms set forth in the
Plan Supplement.

 

22



--------------------------------------------------------------------------------

(b) Any action under the Plan to be taken by or required of the Debtors,
including, without limitation, the adoption or amendment of certificates of
incorporation and by-laws or the issuance of securities and instruments, shall
be authorized and approved in all respects, without any requirement of further
action by any of the Debtors’ board of directors.

(c) The Debtors shall be authorized to execute, deliver, file, and record such
documents, contracts, instruments, releases and other agreements and take such
other action as may be necessary to effectuate and further evidence the terms
and conditions of the Plan. On the Effective Date, the New Common Stock will be
transferred to the Disbursing Agent and the Disbursing Agent will hold the New
Common Stock until distributions of same are made.

7.6. Authorization of Plan Securities.

On the Effective Date, the Debtors are authorized to issue or cause to be issued
the Plan Securities in accordance with the terms of this Plan, without the need
for any further corporate or shareholder action.

7.7. Rights of the Indenture Trustee.

(a) In full satisfaction of Allowed Fee Claims of the Indenture Trustee for
compensation and reimbursement of expenses arising under Section 8.07 of the
Indenture (an “Allowed Indenture Trustee Fee Claim”), including to the extent
such Allowed Trustee Fee Claims are secured by any Charging Liens under the
Indenture, which for the avoidance of doubt, are preserved under the Plan, on
the first Quarterly Distribution Date the Disbursing Agent will distribute to
the Indenture Trustee, Cash equal to the amount of (i) the Allowed Trustee Fee
Claims submitted to the Debtors, the Consenting Holders, and the Creditors’
Committee, for fees and expenses arising under Section 8.07 of the Indenture,
through the Confirmation Date, and (ii) any Allowed Indenture Trustee Fee Claims
incurred between the Confirmation Date and the Effective Date, provided,
however, that no distribution shall be payable hereunder with respect to Claims
to which the Debtors, the Consenting Holders, or the Creditors’ Committee shall
have objected within the later of (x) three (3) Business Days prior to the
Effective Date, and (y) twenty (20) days of receipt of the request for payment.

(b) As a condition to receiving payment thereof, each holder of an Indenture
Trustee Fee Claim shall deliver to the Debtors, the Consenting Holders, or the
Creditors’ Committee written copies of invoices in respect of such claims, with
narrative descriptions of the services rendered (including appropriate
redactions to preserve privileged matters) and itemization of expenses incurred
in such detail and with such supporting documentation as is reasonably requested
by the Debtors, the Consenting Holders, or the Creditors’ Committee. An
Indenture Trustee Fee Claim shall be deemed Allowed except to the extent the
Debtors, the Consenting Holders, or the Creditors’ Committee timely objects. If
the Debtors, the Consenting Holders, or the Creditors’ Committee timely objects
to the request for payment of any Indenture Trustee Fee Claim, the undisputed
amount of any Indenture Trustee Fee Claims with respect to which such
objection(s) are pending shall be Allowed and paid by the Disbursing Agent on
the first Quarterly Distribution Date or as soon thereafter as any such
Indenture Trustee Fee Claims are Allowed. The Disbursing Agent shall not be
required to make any payments with respect to the disputed portion of an
Indenture Trustee Fee Claim as to which the Debtors, the Consenting

 

23



--------------------------------------------------------------------------------

Holders, or the Creditors’ Committee has objected until resolved by the
objector(s) or determined by the Bankruptcy Court. In the event such objector(s)
are unable to resolve a dispute as to an Indenture Trustee Fee Claim, the
Indenture Trustee may, in its sole discretion, elect to (i) submit any such
dispute to the Bankruptcy Court for resolution by application requesting payment
of the disputed portion of the Indenture Trustee Fee Claims in accordance with
the reasonableness standard (and not subject to the requirements of sections
503(b)(3) and (4) of the Bankruptcy Code, which shall not apply) or (ii) assert
its Charging Lien (to the extent such Lien exists under the Indenture) to obtain
payment of a disputed portion of the Indenture Trustee Fee Claim in lieu of
Bankruptcy Court resolution described in subsection (i).

(c) Nothing herein shall be deemed to impair, extinguish or negatively impact
the Charging Liens.

7.8. Issuance/Delivery of New Common Stock.

On the Effective Date, Reorganized Ampex will be authorized to issue the New
Common Stock. On the Effective Date or as soon thereafter as reasonably
practicable, Reorganized Ampex will issue or cause to be delivered to the
Disbursing Agent for distribution in accordance with the terms of the Plan, the
New Common Stock; provided, however, that Reorganized Ampex will not issue New
Common Stock on behalf of Disputed General Unsecured Claims unless and until
such Claims are Allowed in accordance with Section 9.2 of this Plan. Upon
issuance, the New Common Stock will be held by the Disbursing Agent, in a
segregated trust account or accounts, pending allocation and distribution by the
Disbursing Agent to all Persons entitled to receive such New Common Stock
pursuant to and in accordance with the terms of this Plan.

Certificates of New Common Stock shall bear a legend restricting the sale,
transfer, assignment or other disposal of such shares, which restrictions are
more fully set forth in the New Stockholders Agreement and the Amended
Certificate of Incorporation of Reorganized Ampex. Certificates of New Common
Stock issued to Restricted Foreign Holders (as defined in the Amended
Certificate of Incorporation of Reorganized Ampex) shall also bear a legend
notifying holders of such shares of New Common Stock that such holder’s voting
rights may be nullified in the event of an inquiry or determination by the U.S.
Department of Defense regarding foreign ownership of Reorganized Ampex and its
possible effects on national security.

ARTICLE VIII.

DISTRIBUTIONS

8.1. Distributions.

The Disbursing Agent shall make all Plan Distributions and the CPR Administrator
shall distribute all Distribution Rights to the appropriate holders of such
Claims or Interests or, in the case of the Senior Secured Note Claim
Distribution, the Indenture Trustee. The Indenture Trustee shall deliver such
distributions to the holders of the Senior Secured Note Claims in accordance
with the provisions of the Plan and the terms of the Indenture or any other
governing agreement. Notwithstanding the provisions of Section 7.3 above
regarding the

 

24



--------------------------------------------------------------------------------

cancellation of the Indenture, the Indenture shall continue in effect to the
extent necessary to allow the Indenture Trustee to receive and make
distributions pursuant to the Plan on account of the Senior Secured Note Claims.

All Plan Distributions and distributions of Distribution Rights shall be made
free and clear of all Liens, Claims and encumbrances, other than, in the case of
the Senior Secured Note Claim Distribution, the Charging Liens.

8.2. No Postpetition Interest on Claims.

Unless otherwise specifically provided for in this Plan or the Confirmation
Order, or required by applicable bankruptcy law, postpetition interest shall not
accrue or be paid on any Claims, and no holder of a Claim shall be entitled to
interest accruing on or after the Commencement Date on any Claim; provided,
however, that this Section 8.2 shall not apply to Senior Secured Note Claims, on
which postpetition interest shall accrue.

8.3. Date of Distributions.

Unless otherwise provided herein, any distributions and deliveries to be made
hereunder shall be made on the Effective Date or as soon thereafter as is
practicable, provided that the Debtors may utilize periodic distribution dates
to the extent appropriate, provided further that any Plan Distributions to
(a) holders of Allowed Senior Secured Note Claims, and (b) holders of Allowed
Non-Election General Unsecured Claims that have duly executed and delivered the
New Stockholders Agreement, shall be made on the Effective Date. Plan
Distributions to holders of Allowed General Unsecured Claims that elect to
receive a Lump Sump Cash Payment shall be made on the Effective Date, or as soon
as practicable thereafter. In the event that any payment or act under this Plan
is required to be made or performed on a date that is not a Business Day, then
the making of such payment or the performance of such act may be completed on or
as soon as reasonably practicable after the next succeeding Business Day, but
shall be deemed to have been completed as of the required date.

8.4. Distribution Record Date.

As of the close of business on the applicable Distribution Record Date, the
various transfer and claims registers for each of the Classes of Claims or
Interests as maintained by the Debtors, their respective agents, or the
Indenture Trustee shall be deemed closed, and there shall be no further changes
in the record holders of any of the Claims or Interests. The Debtors shall have
no obligation to recognize any transfer of Claims or Interests occurring after
the close of business on the applicable Distribution Record Date. Additionally,
with respect to payment of any Cure Amounts or any Cure Disputes in connection
with the assumption and/or assignment of the Debtors’ executory contracts and
leases, the Debtors shall have no obligation to recognize or deal with any party
other than the non-Debtor party to the underlying executory contract or lease,
even if such non-Debtor party has sold, assigned or otherwise transferred its
Claim for a Cure Amount. The Debtors and the Indenture Trustee shall be entitled
to recognize and deal for all purposes hereunder only with those record holders
stated on the transfer ledgers as of the close of business on the applicable
Distribution Record Date, to the extent applicable.

 

25



--------------------------------------------------------------------------------

8.5. Disbursing Agent and CPR Administrator.

All distributions under this Plan initially shall be made by the Debtors or the
Disbursing Agent on and/or after the Effective Date as provided herein. The CPR
Administrator shall distribute CPR Administrator Rights Notices to eligible
holders setting forth such holders’ Distribution Rights. Neither the CPR
Administrator nor a Reorganized Debtor acting as Disbursing Agent shall be
required to give any bond or surety or other security for the performance of its
duties unless otherwise ordered by the Bankruptcy Court. If the Disbursing Agent
is not the CPR Administrator or one of the Reorganized Debtors, such entity
shall obtain a bond or surety for the performance of its duties, and all costs
and expenses of procuring any such bond or surety shall be borne by the Debtors
or Reorganized Debtors.

8.6. Surrender of Cancelled Instruments or Securities.

As a condition precedent to any holder of a Senior Secured Note Claim receiving
any Plan Distribution on account of an Allowed Senior Secured Note Claim, unless
waived in writing by the Reorganized Debtors, the Indenture Trustee shall
certify in writing to the Reorganized Debtors that (a) the holder of such Senior
Secured Note Claim has properly tendered the Senior Secured Note(s) to be
cancelled pursuant to this Plan in accordance with a letter of transmittal to be
provided to such holders by the Disbursing Agent on the Effective Date or as
promptly as practicable, which letter of transmittal will include customary
provisions with respect to the authority of the holder of such Senior Secured
Note(s) to act and the authenticity of any signatures required thereon, and
(b) such Senior Secured Note has been marked as cancelled. Such certification of
the Indenture Trustee shall be in form and substance reasonably satisfactory to
the Reorganized Debtors and shall be distributed by the Disbursing Agent
promptly after the Effective Date (a “Trustee Certification”).

All questions as to the validity, form, eligibility (including time of receipt),
and acceptance of a Trustee Certification will be resolved by the Disbursing
Agent, whose determination shall be final and binding, subject only to review by
the Bankruptcy Court upon application with due notice to any affected parties in
interest.

Any Plan Distributions and any Cash to be distributed pursuant to the Plan on
account of any such Senior Secured Note Claim shall, pending such certification
by the Indenture Trustee, be treated as an undeliverable distribution pursuant
to Section 8.9.

 

26



--------------------------------------------------------------------------------

8.7. Failure to Surrender Cancelled Instruments.

Unless a Trustee Certification certifying that a holder of a Senior Secured Note
Claim has surrendered, or is deemed to have surrendered, its Senior Secured
Note(s) required to be tendered is received by the Disbursing Agent within one
year after the Effective Date, such holder of a Senior Secured Note Claim shall
have its Claim for a distribution pursuant to the Plan on account of such Claim
discharged and shall be forever barred from asserting any such Claim against the
Debtors or their property. In such cases, any distribution on account of such
Claim or Interest shall be disposed of pursuant to the provisions set forth
below in Section 8.8.

8.8. Lost, Stolen, Mutilated or Destroyed Debt Securities.

In addition to any requirements under the Indenture, or any related agreement, a
Trustee Certification must be submitted to the Disbursing Agent regarding any
document evidencing a Senior Secured Note Claim that has been lost, stolen,
mutilated or destroyed, which Trustee Certification shall state that, in lieu of
surrendering such certificate or security, the holder of such Senior Secured
Note has provided evidence reasonably satisfactory to the Indenture Trustee of
the loss, theft, mutilation or destruction. In addition, such holder must also
provide such security or indemnity as may be required by the Reorganized
Debtors, or the Disbursing Agent to hold such entities harmless from any
damages, liabilities or costs incurred in treating such individual as a holder
of an Allowed Claim. Upon compliance with this Section 8.8 by a holder of a
Claim, such holder shall, for all purposes under the Plan, be deemed to have
surrendered such security. Any holder for a Senior Secured Note Claim for which
a Trustee Certification in compliance with Sections 8.6 and 8.8 hereof is not
received by the Reorganized Debtors or the Disbursing Agent, or, if required,
fails to execute and deliver security or indemnity reasonably satisfactory to
the Reorganized Debtors or the Disbursing Agent before the one year anniversary
of the Effective Date shall be deemed to have forfeited all Claims on account of
such Senior Secured Notes and may not participate in any distribution under the
Plan in respect of such Claims. Any distribution so forfeited shall become the
sole and exclusive property of the Reorganized Debtors.

8.9. Delivery of Distribution.

(a) On or immediately after the Effective Date, the Reorganized Debtors or the
Disbursing Agent will issue, or cause to be issued, and authenticate, as
applicable, the applicable Plan Consideration, and subject to Bankruptcy Rule
9010, unless otherwise provided herein, make all distributions to any holder of
an Allowed Claim at (a) the address of such holder on the books and records of
the Debtors or their agents, (b) at the address in any written notice of address
change delivered to the Debtors or the Disbursing Agent, including any addresses
included on any filed proofs of Claim or Interest, or (c) in the case of a
holder of a Senior Secured Note Claim, at the address in the Indenture Trustee’s
official records. In the event that any distribution to any holder is returned
as undeliverable, no distribution to such holder shall be made unless and until
the Disbursing Agent has been notified of the then current address of such
holder, at which time or as soon as reasonably practicable thereafter such
distribution shall be made to such holder without interest, provided, however,
such distributions shall be deemed unclaimed property under section 347(b) of
the Bankruptcy Code at the expiration of the later of one year from (a) the
Effective Date and (b) the date such holder’s Claim or Interest is Allowed.

 

27



--------------------------------------------------------------------------------

(b) The CPR Administrator shall make all distributions to any eligible holder of
an Allowed Existing Common Stock Interest at the address set forth in the Rights
Registry (as defined in the CPR Agreement) and as updated in accordance with the
terms of the CPR Agreement.

8.10. Unclaimed Property.

One year from the later of (a) the Effective Date, and (b) the date a Claim or
Interest is first Allowed, all unclaimed property or interests in property shall
revert to the Reorganized Debtors, and the Claim or Interest of any other holder
to such property or interest in property shall be discharged and forever barred.
The Reorganized Debtors and the Disbursing Agent shall have no obligation to
attempt to locate any holder of an Allowed Claim other than by reviewing the
Debtors’ books and records, proofs of Claim or Interest filed against the
Debtors, properly completed Letters of Transmittal, and in the case of holders
of Senior Secured Note Claims, the official records of the Indenture Trustee.
The CPR Administrator shall have no obligation to attempt to locate any holder
of an Allowed Existing Common Stock Interest (or its Permitted Transferee, as
defined in the CPR Agreement) other than by reviewing the Rights Registry (as
defined in the CPR Agreement).

8.11. Satisfaction of Claims and Interests.

Unless otherwise provided herein, any distributions and deliveries to be made on
account of Allowed Claims and Allowed Interests hereunder shall be in complete
settlement, satisfaction and discharge of such Allowed Claims and Allowed
Interests.

8.12. Manner of Payment Under Plan.

Except as specifically provided herein, at the option of the Debtors, any Cash
payment to be made hereunder may be made by a check or wire transfer or as
otherwise required or provided in applicable agreements or customary practices
of the Debtors.

8.13. Fractional Shares.

No fractional shares of New Common Stock or Cash shall be distributed. For
purposes of distribution, fractional shares of New Common Stock or Cash shall be
rounded down to the next whole number or zero, as applicable. Neither the
Reorganized Debtors nor the Disbursing Agent shall have any obligation to make a
distribution that is less than one (1) share of New Common Stock or $10.00 in
Cash. Fractional shares of New Common Stock shares that are not distributed in
accordance with this Section 8.13 shall be returned to the Reorganized Debtors
and cancelled.

8.14. No Distribution in Excess of Amount of Allowed Claim.

Notwithstanding anything to the contrary herein, no holder of an Allowed Claim
shall, on account of such Allowed Claim, receive a Plan Distribution (of a value
set forth herein) in excess of the Allowed amount of such Claim plus
postpetition interest on such Claim, to the extent provided in Section 8.2
herein.

 

28



--------------------------------------------------------------------------------

8.15. Exemption from Securities Laws.

The issuance of the Plan Securities pursuant to this Plan shall be exempt from
registration pursuant to section 1145 of the Bankruptcy Code to the maximum
extent permitted thereunder, and the Plan Securities may be resold by the
holders thereof without restriction, except to the extent that any such holder
is deemed to be an “underwriter” as defined in section 1145(b)(1) of the
Bankruptcy Code. Failure of the Plan Securities to be deemed exempt under
section 1145 of the Bankruptcy Code or any other applicable U.S. federal
securities laws exemption shall not be a condition to occurrence of the
Effective Date of the Plan. For the avoidance of doubt, the CPR Administrator
Rights Notices and the Distributions Rights do not constitute securities as
defined in 11 U.S.C. § 101(49) and are not being issued pursuant to section 1145
of the Bankruptcy Code.

8.16. Setoffs and Recoupments.

Each Debtor or Reorganized Debtor, or such entity’s designee as instructed by
such Debtor or Reorganized Debtor, may, pursuant to section 553 of the
Bankruptcy Code or applicable non-bankruptcy law, setoff and/or recoup against
any Allowed Claim (other than an Allowed Claim held by a Consenting Holder) or
Allowed Interest, and the distributions to be made pursuant to this Plan on
account of such Allowed Claim (other than an Allowed Claim held by a Consenting
Holder) or Allowed Interest, any and all claims, rights and Causes of Action
that the Debtor, the Reorganized Debtor or their successors may hold against the
holder of such Allowed Claim or Allowed Interest; provided, however, that
neither the failure to effect a setoff or recoupment nor the allowance of any
Claim or Allowed Interest hereunder will constitute a waiver or release by the
Debtor, the Reorganized Debtor or their successors of any and all claims, rights
and Causes of Action that the Debtor, the Reorganized Debtor or their successors
may possess against such holder.

8.17. Rights and Powers of Disbursing Agent.

(a) Powers of the Disbursing Agent. The Disbursing Agent shall be empowered to
(i) effect all actions and execute all agreements, instruments, and other
documents necessary to perform its duties under this Plan, (ii) make all
distributions contemplated hereby, (iii) employ professionals to represent it
with respect to its responsibilities, and (iv) exercise such other powers as may
be vested in the Disbursing Agent by order of the Bankruptcy Court (including
any order issued after the Effective Date), pursuant to this Plan, or as deemed
by the Disbursing Agent to be necessary and proper to implement the provisions
hereof.

(b) Expenses Incurred On or After the Effective Date. Except as otherwise
ordered by the Bankruptcy Court, and subject to the written agreement of the
Reorganized Debtors, the amount of any reasonable fees and expenses incurred by
the Disbursing Agent on or after the Effective Date (including, without
limitation, taxes) and any reasonable compensation and expense reimbursement
Claims (including, without limitation, reasonable attorney and other
professional fees and expenses) made by the Disbursing Agent shall be paid in
Cash by the Reorganized Debtors.

 

29



--------------------------------------------------------------------------------

8.18. Withholding and Reporting Requirements.

In connection with this Plan and all distributions thereunder, the Debtors shall
comply with all withholding and reporting requirements imposed by any federal,
state, local or foreign taxing authority, and all Plan Distributions hereunder
shall be subject to any such withholding and reporting requirements. The Debtors
shall be authorized to take any and all actions that may be necessary or
appropriate to comply with such withholding and reporting requirements,
including, without limitation, liquidating a portion of any Plan Distribution to
generate sufficient funds to pay applicable withholding taxes or establishing
any other mechanisms the Debtors or the Disbursing Agent believe are reasonable
and appropriate, including requiring a holder of a Claim to submit appropriate
tax and withholding certifications. Notwithstanding any other provision of this
Plan, (a) each holder of an Allowed Claim or Allowed Interest that is to receive
a distribution under this Plan shall have sole and exclusive responsibility for
the satisfaction and payment of any tax obligations imposed by any governmental
unit, including income, withholding and other tax obligations on account of such
distribution, and (b) no Plan Distributions shall be required to be made to or
on behalf of such holder pursuant to this Plan unless and until such holder has
made arrangements satisfactory to the Reorganized Debtors for the payment and
satisfaction of such tax obligations or has, to the Reorganized Debtors’
satisfaction, established an exemption therefrom.

8.19. Hart-Scott Rodino Antitrust Improvements Act.

Any New Common Stock to be distributed under the Plan to an entity required to
file a Premerger Notification and Report Form under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, shall not be distributed until
the notification and waiting periods applicable under such Act to such entity
shall have expired or been terminated. In the event any applicable notification
and waiting periods do not expire without objection, the Debtors or their agent
shall, in their sole discretion, be entitled to sell such entity’s shares of New
Common Stock that were to be distributed under the Plan to such entity, and
thereafter shall distribute the proceeds of the sale to such entity.

ARTICLE IX.

PROCEDURES FOR RESOLVING CLAIMS

9.1. Objections to Claims.

Other than with respect to Fee Claims, only the Debtors, the Reorganized Debtors
and the Consenting Holders (the “Objecting Parties”) shall be entitled to object
to Claims after the Effective Date. Any objections to Claims (other than Fee
Claims), which Claims have been filed on or before the Confirmation Date, shall
be served and filed on or before the later of: (a) thirty (30) days after the
Effective Date; or (b) such other date as may be fixed by the Bankruptcy Court,
whether fixed before or after the date specified in clause (a) hereof. Any
Claims filed after the Bar Date or Administrative Bar Date, as applicable, shall
be deemed disallowed and expunged in their entirety without further order of the
Bankruptcy Court or any action being required on the part of any Objecting
Party, unless the Person or entity wishing to file such Claim has received prior
Bankruptcy Court authority to file such Claim after the Bar

 

30



--------------------------------------------------------------------------------

Date or the Administrative Bar Date, as applicable. Notwithstanding any
authority to the contrary, an objection to a Claim shall be deemed properly
served on the claimant if an Objecting Party effects service in any of the
following manners: (a) in accordance with Federal Rule of Civil Procedure 4, as
modified and made applicable by Bankruptcy Rule 7004; (b) by first class mail,
postage prepaid, on the signatory on the proof of claim as well as all other
representatives identified in the proof of claim or any attachment thereto; or
(c) by first class mail, postage prepaid, on any counsel that has appeared on
the claimant’s behalf in the Reorganization Cases (so long as such appearance
has not been subsequently withdrawn). From and after the Effective Date, any
Objecting Party may settle or compromise any Disputed Claim without approval of
the Bankruptcy Court.

9.2. Disputed Claims and Interests.

 

  (a) No Distributions Pending Allowance.

Except as provided in this Section 9.2, Disputed Claims and Interests shall not
be entitled to any Plan Distributions or Distribution Rights unless and until
such Claims or Interests become Allowed Claims or Allowed Interests.

 

  (b) Plan Distributions to Holders of Subsequently Allowed Claims.

On each Quarterly Distribution Date (or such earlier date as determined by the
Reorganized Debtors or the Disbursing Agent in their sole discretion but subject
to Section 9.2 of this Plan), the Disbursing Agent will make distributions
(i) on account of any Disputed Claim that has become an Allowed Claim during the
preceding calendar quarter, and (ii) on account of previously Allowed Claims of
property that would have been distributed to the holders of such Claims on the
dates distributions previously were made to holders of Allowed Claims in such
Class had the Disputed Claims that have become Allowed Claims been Allowed on
such dates. The Disbursing Agent shall distribute in respect of such newly
Allowed Claims the Plan Consideration as to which such Claims would have been
entitled under this Plan if such newly Allowed Claims were fully or partially
Allowed, as the case may be, on the Effective Date, less direct and actual
expenses, fees, or other direct costs of maintaining Plan Consideration on
account of such Disputed Claims; provided, however, that no such distributions
shall be made on account of any Disputed Claim that has become an Allowed Claim
until such time as the Disbursing Agent shall determine that such distribution
is practicable.

 

  (c) Distribution Rights Allocable to Disputed Existing Common Stock Interests.

 

  (i) With respect to Disputed Existing Common Stock Interests, the CPR
Administrator shall hold (A) all Distribution Rights that would otherwise be
allocable under this Plan in respect of Disputed Existing Common Stock Interests
if such Interests were Allowed Interests as of the Effective Date, and (B) all
CPR Distributions which would otherwise be distributable under the CPR Agreement
to the holders of such reserved Distribution Rights.

 

  (ii)

To the extent a Disputed Existing Common Stock Interest becomes

 

31



--------------------------------------------------------------------------------

 

Allowed in full or in part (in accordance with the procedures set forth herein),
the CPR Administrator shall distribute in respect of such newly Allowed
Interest, as soon as practicable thereafter, all (A) reserved Distribution
Rights to which the holder of such Existing Common Stock Interest would have
been entitled if such newly Allowed Interest were fully or partially Allowed, as
the case may be, on the Effective Date, and (B) reserved CPR Distributions which
would have been distributed in respect of such reserved Distribution Rights if
such Interest were fully or partially Allowed, as the case may be, on the
Effective Date, provided that the CPR Administrator may direct the withholding
of distributions of the reserved Distribution Rights or CPR Distributions until
any cost or expense associated with maintaining such Distribution Rights
accruing after the Effective Date is paid. Notwithstanding any provision herein,
no distributions of Distribution Rights or CPR Distributions shall be made to a
holder of a Disputed Existing Common Stock Interest that has become an Allowed
Interest until such time as the CPR Administrator shall determine that such
distribution is practicable.

 

  (d) Distribution of Reserved Plan Consideration Upon Disallowance.

To the extent any Disputed Claim has become Disallowed in full or in part (in
accordance with the procedures set forth in the Plan), any Plan Consideration
held by the Reorganized Debtors on account of such Disputed Claim shall become
the sole and exclusive property of the Reorganized Debtors.

To the extent a Disputed Existing Common Stock Interest becomes Disallowed in
whole or in part, any Distribution Rights or CPR Distributions reserved on
account of such Disallowed Interest shall become the sole and exclusive property
of the Reorganized Debtors, to the extent of such Disallowance.

9.3. Estimation of Claims.

Any Debtor or holder of a Claim may request that the Bankruptcy Court estimate
any Claim pursuant to section 502(c) of the Bankruptcy Code for purposes of
determining the Allowed amount of such Claim regardless of whether any Objecting
Party has previously objected to such Claim or whether the Bankruptcy Court has
ruled on any such objection, and the Bankruptcy Court shall retain jurisdiction
to estimate any Claim for purposes of determining the allowed amount of such
Claim at any time. In the event that the Bankruptcy Court estimates any
contingent or unliquidated Claim, that estimated amount will constitute either
the Allowed amount of such Claim or a maximum limitation on such Claim, as
determined by the Bankruptcy Court. If the estimated amount constitutes a
maximum limitation on such Claim, any Objecting Party may elect to pursue any
supplemental proceedings to object to any ultimate payment on such Claim. All of
the objection, estimation, settlement, and resolution procedures set forth in
the Plan are cumulative and not necessarily exclusive of one another.

 

32



--------------------------------------------------------------------------------

ARTICLE X.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES

10.1. General Treatment.

As of and subject to the occurrence of the Effective Date and the payment of the
applicable Cure Amount, all executory contracts and unexpired leases to which
any Debtor is a party shall be deemed assumed, except for any executory
contracts or unexpired leases that: (a) previously have been assumed or rejected
pursuant to a Final Order of the Bankruptcy Court; (b) are designated
specifically or by category as a contract or lease to be rejected on the
Schedule of Rejected Contracts and Leases, if any; or (c) are the subject of a
separate motion to assume or reject under section 365 of the Bankruptcy Code
pending on the Effective Date. As of and subject to the occurrence of the
Effective Date, all contracts identified on the Schedule of Rejected Contracts
and Leases shall be deemed rejected, which schedule shall be in form and
substance reasonably satisfactory to Hillside. Subject to the occurrence of the
Effective Date, entry of the Confirmation Order by the Bankruptcy Court shall
constitute approval of such assumptions and rejections pursuant to sections
365(a) and 1123 of the Bankruptcy Code. Each executory contract and unexpired
lease assumed pursuant to this Section 10.1 shall revest in and be fully
enforceable by the applicable Reorganized Debtor in accordance with its terms,
except as modified by the provisions of the Plan, or any order of the Bankruptcy
Court authorizing and providing for its assumption or applicable federal law.

10.2. Completion of Non-Assignable Contract.

If the Bankruptcy Court, or another court of competent jurisdiction, determines
that a contract is unable to be assumed and/or assumed and assigned pursuant to
section 365 of the Bankruptcy Code (a “Non-assignable Contract”), then this Plan
shall not constitute any Debtor’s agreement to assign such Non-assignable
Contract if such attempted assignment would be unlawful. Notwithstanding any
provision herein to the contrary, on the Effective Date, the Debtors shall
retain all rights to the Non-assignable Contracts and shall use their reasonable
best efforts to obtain any consent, approval or amendment, if any, required to
novate, assume and/or assume and assign any Non-assignable Contract.

10.3. Claims Based on Rejection of Executory Contracts or Unexpired Leases.

All Allowed Claims arising from the rejection of executory contracts or
unexpired leases, if any, will be treated as General Unsecured Claims, subject
to any limitation on allowance of such Claims under section 502(b) of the
Bankruptcy Code or otherwise. Except as otherwise ordered by the Bankruptcy
Court, in the event that the rejection of an executory contract or unexpired
lease by the Debtors pursuant to this Plan results in damages to the other party
or parties to such contract or lease, a Claim for such damages shall be forever
barred and shall not be enforceable against the Debtors, or their properties or
interests in property as agents, successors, or assigns, unless a proof of such
Claim has been filed with the Bankruptcy Court and served upon counsel for the
Debtors on or before the date, and in the form and manner set forth in the order
authorizing the rejection which order may be the Confirmation Order.

 

33



--------------------------------------------------------------------------------

10.4. Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

(a) Except to the extent that different treatment has been agreed to by the
non-Debtor party or parties to any executory contract or unexpired lease to be
assumed pursuant to Section 10.1 of the Plan, any monetary amounts by which each
executory contract and unexpired lease to be assumed pursuant to the Plan is in
default shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy
Code, by payment of the default amount (the “Cure Amount”) in Cash within thirty
(30) days of the Effective Date or on such other less favorable terms to the
non-Debtor party as the parties to such executory contracts or unexpired leases
may otherwise agree.

(b) No later than five (5) days prior to the commencement of the Confirmation
Hearing, the Debtor shall file a schedule (the “Cure Schedule”) setting forth
the Cure Amount, if any, for each executory contract or unexpired lease to be
assumed pursuant to Section 10.1 of the Plan. Any party that fails to object to
the applicable Cure Amount listed on the Cure Schedule within twenty (20) days
of the filing thereof, shall be forever barred, estopped and enjoined from
disputing the Cure Amount set forth on the Cure Schedule (including a Cure
Amount of $0.00) and/or from asserting any claim against the Debtor arising
under section 365(b)(1) of the Bankruptcy Code except as set forth on the Cure
Schedule.

(c) In the event of a dispute (each, a “Cure Dispute”) regarding: (i) the Cure
Amount; (ii) the ability of the applicable Debtor or Reorganized Debtor to
provide “adequate assurance of future performance” (within the meaning of
section 365 of the Bankruptcy Code) under the contract or lease to be assumed;
or (iii) any other matter pertaining to assumption, the cure payments required
by section 365(b)(1) of the Bankruptcy Code shall be made following the entry of
a Final Order resolving the Cure Dispute and approving the assumption. To the
extent a Cure Dispute relates solely to the Cure Amount, the Debtor may assume
and/or assume and assign the subject contract prior to resolution of the Cure
Dispute provided that the Debtor reserves Cash in an amount sufficient to pay
the full amount asserted by the non-Debtor party to the subject contract (or
such other amount as may be fixed or estimated by the Bankruptcy Court).

10.5. Indemnification of Directors, Officers and Employees.

For purposes of the Plan, the obligation of a Debtor to indemnify and reimburse
any Person or entity serving at any time on or after the Commencement Date as
one of its directors, officers or employees by reason of such Person’s or
entity’s service in such capacity, or as a director, officer or employee of any
other corporation or legal entity, to the extent provided in such Debtor’s
constituent documents, a written agreement with the Debtor, in accordance with
any applicable law, or any combination of the foregoing, shall survive
confirmation of the Plan and the Effective Date, remain unaffected thereby,
become an obligation of the Reorganized Debtors, and not be discharged in
accordance with section 1141 of the Bankruptcy Code, irrespective of whether
indemnification or reimbursement is owed in connection with an event occurring
before, on, or after the Commencement Date.

 

34



--------------------------------------------------------------------------------

ARTICLE XI.

CONDITIONS PRECEDENT TO CONFIRMATION

AND CONSUMMATION OF THE PLAN

11.1. Conditions Precedent to Confirmation.

Confirmation of this Plan is subject to:

(a) the Disclosure Statement having been approved by the Bankruptcy Court as
having adequate information in accordance with section 1125 of the Bankruptcy
Code;

(b) entry of the Confirmation Order in form and substance satisfactory to the
Debtors and the Consenting Holders;

(c) the Confirmation Order containing a decretal paragraph that provides that
all Claims relating to the SERP shall be discharged on the Effective Date; and

(d) the Confirmation Order shall contain findings or conclusions, as applicable,
that:

 

  (i) the CPR Administrator Rights Notices and Distribution Rights do not
constitute securities;

 

  (ii) notice of the commencement of the Reorganization Cases and entry of the
Confirmation Order was sufficient to provide notice of such occurrences to the
holders of (A) Claims related to or arising from termination of the SERP, and
(B) Environmental Claims;

 

  (iii) Hillside shall not be liable for any Environmental Claims solely as a
result of the consummation of the Plan; and

 

  (iv) the SERP does not constitute a retiree plan as used in section 1114 of
the Bankruptcy Code.

11.2. Conditions Precedent to the Effective Date.

The occurrence of the Effective Date is subject to:

(a) the Confirmation Order having been entered by the Bankruptcy Court, being in
full force and effect and not subject to any stay or injunction, and being in
form and substance satisfactory to the Debtors and to the Consenting Holders;

(b) the Plan Documents in form and substance satisfactory to the Consenting
Holders being executed and delivered, and any conditions (other than the
occurrence of the Effective Date or certification by the Debtors that the
Effective Date has occurred) contained therein having been satisfied or waived
in accordance therewith;

 

35



--------------------------------------------------------------------------------

(c) the amount of all Non-Election General Unsecured Claims (other than the
Hillside Unsecured Deficiency Claim) that have not been Disallowed as of the
Effective Date shall be equal to or less than an amount equal to 20% of the
aggregate amount of all Non-Election General Unsecured Claims that have not been
Disallowed as of the Effective Date;

(d) the Debtors having performed their obligations under (i) that certain
Stipulation and Interim Order (A) Authorizing Use of Cash Collateral and
(B) Finding that Interests of Secured Lenders are Adequately Protected [Docket
#39], as approved by the Bankruptcy Court on April 4, 2008, and (ii) any other
Order entered by the Bankruptcy Court regarding the Debtors’ use of cash
collateral pursuant to section 363 of the Bankruptcy Code; and

(e) the Debtors obtaining all authorizations, consents and regulatory approvals,
if any, required to be obtained, and filing all notices and reports, if any,
required to be filed, by the Debtors in connection with this Plan’s
effectiveness.

11.3. Waiver of Conditions Precedent and Bankruptcy Rule 3020(e) Automatic Stay.

The Debtors and the Consenting Holders shall have the right to jointly waive one
or more of the conditions precedent set forth in Sections 11.1(a)-(b) of this
Plan at any time without leave of or notice to the Bankruptcy Court and without
formal action other than proceeding with confirmation of the Plan. Hillside
shall have the sole right to waive one or more of the conditions precedent set
forth in Sections 11.1(c)-(d) of this Plan at any time without leave of or
notice to the Bankruptcy Court and without formal action other than proceeding
with confirmation of Plan.

The Debtors and the Consenting Holders shall have the right to jointly waive one
or more of the conditions precedent set forth in Sections 11.2(a), (b), (d), and
(e) of this Plan at any time without leave of or notice to the Bankruptcy Court
and without any formal action other than proceeding with consummation of this
Plan. Hillside shall have the sole right to waive the condition precedent set
forth in Section 11.2(c) of this Plan at any time without leave of or notice to
the Bankruptcy Court and without any formal action other than proceeding with
confirmation of this Plan. Further, the stay of the Confirmation Order, pursuant
to Bankruptcy Rule 3020(e), shall be deemed waived by the Confirmation Order.

If any condition precedent to the Effective Date is waived pursuant to this
Section 11.3 and the Effective Date occurs, the waiver of such condition shall
benefit from the “mootness doctrine”, and the act of consummation of this Plan
shall foreclose any ability to challenge this Plan in any court.

11.4. Effect of Failure of Conditions.

If all of the conditions to effectiveness and the occurrence of the Effective
Date have not been satisfied or duly waived on or before the first Business Day
that is more than 60 days after the Confirmation Date, or by such later date as
set forth by the Debtors in a notice filed with the Bankruptcy Court prior to
the expiration of such period, then upon motion by the Debtors made before the
time that all of the conditions have been satisfied or duly waived, the
Confirmation Order shall be vacated by the Bankruptcy Court; provided, however,
that the

 

36



--------------------------------------------------------------------------------

Debtors must obtain the consent of the Consenting Holders. It is further
provided that notwithstanding the filing of such a motion, the Confirmation
Order shall not be vacated if all of the conditions to consummation set forth in
Section 11.2 of this Plan are either satisfied or duly waived before the
Bankruptcy Court enters an order granting the relief requested in such motion.
If the Confirmation Order is vacated pursuant to this Section 11.4, this Plan
shall be null and void in all respects, and nothing contained in this Plan
shall: (a) constitute a waiver or release of any Claims against or Interests in
the Debtors; (b) prejudice in any manner the rights of the holder of any Claim
or Interest in the Debtors; or (c) constitute an admission, acknowledgment,
offer or undertaking by the Debtors or any other entity with respect to any
matter set forth in the Plan.

ARTICLE XII.

EFFECT OF CONFIRMATION

12.1. Binding Effect.

This Plan shall be binding and inure to the benefit of the Debtors, all present
and former holders of Claims and Interests, and their respective successors and
assigns.

12.2. Vesting of Assets.

On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy
Code, all property of the Estates shall vest in the Reorganized Debtors, free
and clear of all Claims, liens, encumbrances, charges, and other interests,
except as provided herein or in the Confirmation Order. The Reorganized Debtors
may operate their businesses and may use, acquire, and dispose of property free
of any restrictions of the Bankruptcy Code or the Bankruptcy Rules and in all
respects as if there were no pending case under any chapter or provision of the
Bankruptcy Code, except as provided herein.

12.3. Discharge of Claims Against and Interests in the Debtors.

Upon the Effective Date and in consideration of the distributions to be made
hereunder, except as otherwise provided herein or in the Confirmation Order,
each holder (as well as any trustees and agents on behalf of each holder) of a
Claim or Interest and any affiliate of such holder shall be deemed to have
forever waived, released, and discharged the Debtors, to the fullest extent
permitted by section 1141 of the Bankruptcy Code, of and from any and all
Claims, Interests, rights, and liabilities that arose prior to the Effective
Date. Except as otherwise provided herein, upon the Effective Date, all such
holders of Claims and Interests and their affiliates shall be forever precluded
and enjoined, pursuant to sections 105, 524, 1141 of the Bankruptcy Code, from
prosecuting or asserting any such discharged Claim against or terminated
Interest in the Debtors.

12.4. Term of Pre-Confirmation Injunctions or Stays.

Unless otherwise provided herein, all injunctions or stays arising prior to the
Confirmation Date in accordance with sections 105 or 362 of the Bankruptcy Code,
or otherwise, and in existence on the Confirmation Date, shall remain in full
force and effect until the Effective Date.

 

37



--------------------------------------------------------------------------------

12.5. Injunction Against Interference With Plan.

Upon the entry of the Confirmation Order, all holders of Claims and Interests
and other parties in interest, along with their respective present or former
affiliates, employees, agents, officers, directors, or principals, shall be
enjoined from taking any actions to interfere with the implementation or
consummation of this Plan.

12.6. Injunction.

(a) Except as otherwise provided in this Plan or the Confirmation Order, as of
the Confirmation Date, but subject to the occurrence of the Effective Date, all
Persons who have held, hold or may hold Claims against or Interests in the
Debtors or the Estates are, with respect to any such Claims or Interests,
permanently enjoined after the Confirmation Date from: (i) commencing,
conducting or continuing in any manner, directly or indirectly, any suit, action
or other proceeding of any kind (including, without limitation, any proceeding
in a judicial, arbitral, administrative or other forum) against or affecting the
Debtors, the Reorganized Debtors, the Estates or any of their property, the
Consenting Holders, or any direct or indirect transferee of any property of, or
direct or indirect successor in interest to, any of the foregoing Persons or any
property of any such transferee or successor; (ii) enforcing, levying, attaching
(including, without limitation, any pre-judgment attachment), collecting or
otherwise recovering by any manner or means, whether directly or indirectly, any
judgment, award, decree or order against the Debtors, the Reorganized Debtors,
or the Estates or any of their property, the Consenting Holders, or any direct
or indirect transferee of any property of, or direct or indirect successor in
interest to, any of the foregoing Persons, or any property of any such
transferee or successor; (iii) creating, perfecting or otherwise enforcing in
any manner, directly or indirectly, any encumbrance of any kind against the
Debtors, the Reorganized Debtors, or the Estates or any of their property, the
Consenting Holders or any direct or indirect transferee of any property of, or
successor in interest to, any of the foregoing Persons; (iv) acting or
proceeding in any manner, in any place whatsoever, that does not conform to or
comply with the provisions of this Plan to the full extent permitted by
applicable law; and (v) commencing or continuing, in any manner or in any place,
any action that does not comply with or is inconsistent with the provisions of
this Plan; provided, however, that nothing contained herein shall preclude such
persons from exercising their rights pursuant to and consistent with the terms
of this Plan.

(b) By accepting distributions pursuant to this Plan, each holder of an Allowed
Claim or Allowed Interest shall be deemed to have specifically consented to the
injunctions set forth herein.

12.7. Releases.

(a) Releases by the Debtors. Except as otherwise provided in this Plan or the
Confirmation Order, as of the Effective Date, each Debtor, in its individual
capacity and as a debtor in possession, shall be deemed to forever release,
waive and discharge all claims, obligations, suits, judgments, damages, demands,
debts, rights, causes of action and liabilities

 

38



--------------------------------------------------------------------------------

(other than the rights of the Debtors to enforce this Plan and the contracts,
instruments, releases, indentures and other agreements or documents delivered
thereunder) whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, then existing or thereafter
arising, in law, equity or otherwise that are based in whole or in part on any
act, omission, transaction, event or other occurrence taking place on or prior
to the Effective Date in any way relating to the Debtors, the parties released
pursuant to this Section 12.7, the Reorganization Cases, this Plan or the
Disclosure Statement, and that could have been asserted by or on behalf of the
Debtors or their Estates, whether directly, indirectly, derivatively or in any
representative or any other capacity, against any Released Party; provided,
however, that (i) that the releases set forth in this Section 12.7(a) shall not
release any Debtor’s claims, rights, or causes of action for money borrowed from
or owed to a Debtor or its Subsidiary by any of its directors, officers or
former employees as set forth in such Debtors’ or Subsidiary’s books and
records, and (ii) in no event shall anything in this Section 12.7(a) be
construed as a release of any Person’s fraud, gross negligence or willful
misconduct for matters with respect to the Debtors and their Subsidiaries and/or
affiliates. No attorney of any Released Party shall be released by the Debtors
or the Reorganized Debtors solely to the extent that it would contravene DR
6-102 of the New York Code of Professional Responsibility or similar ethical
rules of another jurisdiction which are binding on such attorney.

(b) Releases by Holders of Claims and Interests. Except as otherwise provided in
this Plan or the Confirmation Order, on the Effective Date, to the fullest
extent permissible under applicable law, as such law may be extended or
interpreted subsequent to the Effective Date, all holders of Claims and
Interests, in consideration for the obligations of the Debtors under this Plan,
the Plan Distributions, the Plan Securities and other contracts, instruments,
releases, agreements or documents executed and delivered in connection with this
Plan, and each entity (other than a Debtor) that has held, holds or may hold a
Claim or Interest, as applicable, will be deemed to have consented to this Plan
for all purposes and the restructuring embodied herein and deemed to forever
release, waive and discharge all claims, demands, debts, rights, causes of
action or liabilities (other than the right to enforce the obligations of any
party under this Plan and the contracts, instruments, releases, agreements and
documents delivered under or in connection with this Plan), including, without
limitation, any claims for any such loss such holder may suffer, have suffered
or be alleged to suffer as a result of the Debtors commencing the Reorganization
Cases or as a result of this Plan being consummated, whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, then existing or thereafter arising, in law, equity or
otherwise that are based in whole or in part on any act or omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtors, the Reorganization Cases, this Plan or
the Disclosure Statement against any Released Party; provided, however, that in
no event shall anything in this Section 12.7(b) be construed as a release of any
Person’s fraud or willful misconduct for matters with respect to the Debtors and
their Subsidiaries and/or affiliates.

(c) Notwithstanding anything to the contrary contained herein, except to the
extent permissible under applicable law, as such law may be extended or
interpreted subsequent to the Effective Date, the releases provided for in this
Section 12.7 of the Plan shall not release any non-Debtor entity from any
liability arising under (i) the Internal Revenue Code or any state, city or
municipal tax code, (ii) the Employee Retirement Income Security Act of 1974,
(iii) any criminal laws of the United States or any state, city or municipality,
and (iv) federal securities laws of the United States.

 

39



--------------------------------------------------------------------------------

12.8. Exculpation and Limitation of Liability.

None of the Released Parties shall have or incur any liability to any holder of
any Claim or Interest for any act or omission in connection with, or arising out
of the Debtors’ restructuring, including without limitation the negotiation and
execution of this Plan, the Reorganization Cases, the Disclosure Statement, the
solicitation of votes for and the pursuit of this Plan, the consummation of this
Plan, or the administration of this Plan or the property to be distributed under
this Plan, including, without limitation, all documents ancillary thereto, all
decisions, actions, inactions and alleged negligence or misconduct relating
thereto and all prepetition activities leading to the promulgation and
confirmation of this Plan except fraud, gross negligence, or willful misconduct
as determined by a Final Order of the Bankruptcy Court. The Released Parties
shall be entitled to rely upon the advice of counsel with respect to their
duties and responsibilities under this Plan; provided, however, solely to the
extent that it would contravene DR 6-102 of the New York Code of Professional
Responsibility or any similar ethical rules of another jurisdiction, if binding
on an attorney of a Released Party, no attorney of any Released Party shall be
released by the Debtors or the Reorganized Debtors.

12.9. Injunction Related to Releases and Exculpation.

The Confirmation Order shall permanently enjoin the commencement or prosecution
by any person or entity, whether directly, derivatively or otherwise, of any
Claims, obligations, suits, judgments, damages, demands, debts, rights, Causes
of Action or liabilities released pursuant to this Plan, including but not
limited to the claims, obligations, suits, judgments, damages, demands, debts,
rights, causes of action or liabilities released in Sections 12.7 and 12.8 of
this Plan.

12.10. Termination of Subordination Rights and Settlement of Related Claims.

(a) Except as provided herein, the classification and manner of satisfying all
Claims and Interests and the respective distributions and treatments under the
Plan take into account or conform to the relative priority and rights of the
Claims and Interests in each Class in connection with any contractual, legal and
equitable subordination rights relating thereto whether arising under general
principles of equitable subordination, section 510(b) of the Bankruptcy Code or
otherwise, and any and all such rights are settled, compromised and released
pursuant to the Plan. The Confirmation Order shall permanently enjoin, effective
as of the Effective Date, all Persons and Entities from enforcing or attempting
to enforce any such contractual, legal and equitable rights satisfied,
compromised and settled pursuant to this Plan.

(b) Pursuant to Bankruptcy Rule 9019 and in consideration of the distributions
and other benefits provided under this Plan, the provisions of this Plan will
constitute a good faith compromise and settlement of all claims or controversies
relating to the subordination rights that a holder of a Claim or Interest may
have or any distribution to be made pursuant to this Plan on account of such
Claim or Interest. Entry of the Confirmation Order will constitute the
Bankruptcy Court’s approval, as of the Effective Date, of the compromise or
settlement of all

 

40



--------------------------------------------------------------------------------

such claims or controversies and the Bankruptcy Court’s finding that such
compromise or settlement is in the best interests of the Debtors and their
Estates, and holders of Claims and Interests, and is fair, equitable and
reasonable.

12.11. Retention of Causes of Action/Reservation of Rights.

(a) Subject to Section 12.12 hereof, nothing contained in this Plan or the
Confirmation Order shall be deemed to be a waiver or the relinquishment of any
rights, Claims or Causes of Action that the Debtors may have or may choose to
assert on behalf of the Estates or themselves in accordance with any provision
of the Bankruptcy Code or any applicable non-bankruptcy law, including, without
limitation: (i) any and all Claims against any Person, to the extent such Person
asserts a crossclaim, counterclaim, and/or Claim for setoff which seeks
affirmative relief against a Debtor or any of its officers, directors, or
representatives; (ii) the turnover of any property of the Estates; and/or
(iii) Claims against other third parties.

(b) Nothing contained in this Plan or the Confirmation Order shall be deemed to
be a waiver or relinquishment of any Claim, Cause of Action, right of setoff, or
other legal or equitable defense that the Debtors had immediately prior to the
Commencement Date, against or with respect to any Claim left unimpaired by this
Plan as set forth in Section 4.2 of this Plan. The Debtors shall have, retain,
reserve, and be entitled to assert all such Claims, Causes of Action, rights of
setoff, or other legal or equitable defenses which the Debtors had immediately
prior to the Commencement Date as fully as if the Reorganization Cases had not
been commenced, and all of the Debtors’ legal and/or equitable rights respecting
any Claim left unimpaired by this Plan may be asserted after the Confirmation
Date to the same extent as if the Reorganization Cases had not been commenced.

12.12. Avoidance Actions.

Subject to the occurrence of the Effective Date, neither the Debtors, the
Creditors’ Committee, nor any other party in interest shall assert any right,
Claim or Cause of Action not asserted by a Debtor prior to the Effective Date
and belonging to a Debtor or its Estate against any Person to avoid a transfer
under section 544, 547, 548, or 553(b) of the Bankruptcy Code, of any similar
state law, provided, however; that nothing herein shall prohibit the Debtors,
the Reorganized Debtors, or the Creditors’ Committee from challenging the
validity, priority, perfection or extent of any lien, mortgage or security
agreement or, subject to Section 9.1 hereof, objecting to any Claim. All such
rights, Claims and Causes of Action shall be released and waived by the Debtors
and their Estates under the Plan on the Effective Date. Notwithstanding anything
to the contrary contained herein, nothing contained in this Plan shall prejudice
any rights or defenses the Debtors may have under section 502(d) of the
Bankruptcy Code.

ARTICLE XIII.

RETENTION OF JURISDICTION

On and after the Effective Date, the Bankruptcy Court shall retain jurisdiction,
pursuant to 28 U.S.C. §§ 1334 and 157, over all matters arising in, arising
under, or related to the Reorganization Cases for, among other things, the
following purposes:

(a) To hear and determine applications for the assumption or rejection of
executory contracts or unexpired leases and the allowance of Claims resulting
therefrom;

 

41



--------------------------------------------------------------------------------

(b) To determine any motion, adversary proceeding, application, contested
matter, and other litigated matter pending on or commenced after the
Confirmation Date;

(c) To ensure that distributions to holders of Allowed Claims or Allowed
Interests are accomplished as provided herein;

(d) To consider Claims or the allowance, classification, priority, compromise,
estimation, or payment of any Claim, Administrative Expense Claim, or Interest;

(e) To enter, implement, or enforce such orders as may be appropriate in the
event the Confirmation Order is for any reason stayed, reversed, revoked,
modified, or vacated;

(f) To issue injunctions, enter and implement other orders, and take such other
actions as may be necessary or appropriate to restrain interference by any
Person with the consummation, implementation, or enforcement of this Plan, the
Confirmation Order, or any other order of the Bankruptcy Court;

(g) To hear and determine any application to modify this Plan in accordance with
section 1127 of the Bankruptcy Code, to remedy any defect or omission or
reconcile any inconsistency in this Plan, the Disclosure Statement, or any order
of the Bankruptcy Court, including the Confirmation Order, in such a manner as
may be necessary to carry out the purposes and effects thereof;

(h) To hear and determine all Fee Claims;

(i) Resolve disputes concerning any reserves with respect to Disputed Claims,
Disputed Existing Common Stock Interests, Cure Disputes, or the administration
thereof;

(j) To hear and determine disputes arising in connection with the
interpretation, implementation, or enforcement of this Plan, the Confirmation
Order, any transactions or payments contemplated hereby, or any agreement,
instrument, or other document governing or relating to any of the foregoing;

(k) To take any action and issue such orders, including any such action or
orders as may be necessary after occurrence of the Effective Date and/or
consummation of the Plan, as may be necessary to construe, enforce, implement,
execute, and consummate this Plan, including any release or injunction
provisions set forth herein, or to maintain the integrity of this Plan following
consummation;

(l) To determine such other matters and for such other purposes as may be
provided in the Confirmation Order;

(m) To hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

 

42



--------------------------------------------------------------------------------

(n) To hear and determine any other matters related hereto and not inconsistent
with the Bankruptcy Code and title 28 of the United States Code;

(o) Resolve any disputes concerning whether a Person or entity had sufficient
notice of the Reorganization Cases, the Disclosure Statement Hearing, the
Confirmation Hearing, any applicable Bar Date, or the deadline for responding or
objecting to a Cure Amount, for the purpose of determining whether a Claim or
Interest is discharged hereunder, or for any other purpose;

(p) To hear any action relating to an assertion of control group liability or
environmental liability against Hillside as a result of the Reorganization Cases
or the Plan;

(q) To recover all Assets of the Debtors and property of the Estates, wherever
located;

(r) To resolve any disputes concerning or arising out of the CPR Agreement; and

(s) To enter a final decree closing the Reorganization Cases.

ARTICLE XIV.

MISCELLANEOUS PROVISIONS

14.1. Exemption from Certain Transfer Taxes.

To the fullest extent permitted by applicable law, any transfer or encumbrance
of assets or any portion(s) of assets pursuant to, or in furtherance of, or in
connection with this Plan shall constitute a “transfer under a plan” within the
purview of section 1146(c) of the Bankruptcy Code and shall not be subject to
transfer, stamp or similar taxes.

14.2. Disallowance of Existing Securities Law Claims

All Existing Securities Law Claims shall be deemed disallowed and expunged in
their entirety under and pursuant to this Plan without further order of the
Bankruptcy Court or any action being required on the part of the Debtors.

14.3. Retiree Benefits and Pension Plans.

On and after the Effective Date, pursuant to section 1129(a)(13) of the
Bankruptcy Code, the Debtors shall continue to pay all retiree benefits (within
the meaning of section 1114 of the Bankruptcy Code), if any, at the level
established in accordance with section 1114 of the Bankruptcy Code, at any time
prior to the Confirmation Date, for the duration of the period for which the
Debtor had obligated itself to provide such benefits. For the avoidance of
doubt, the obligations arising under the SERP do not constitute retiree benefits
within the meaning of section 1114 of the Bankruptcy Code. Nothing herein shall:
(a) restrict the Debtors’ right to modify the terms and conditions of the
retiree benefits, if any, as otherwise permitted pursuant to the terms of the
applicable plans or non-bankruptcy law; or (b) be construed as an admission that
any such retiree benefits are owed by the Debtors.

 

43



--------------------------------------------------------------------------------

Reorganized Ampex affirms and agrees that it will assume the Pension Plans and
continue to be the contributing sponsor of those plans according to the terms of
ERISA, 29 U.S.C. §§ 1301-1461 (2000 & Supp. V 2005); that the Pension Plans are
subject to minimum funding requirements of ERISA and section 412 of the Internal
Revenue Code; that no provision of the Confirmation Order, or section 1141 of
the Bankruptcy Code, shall, or shall be construed to, discharge, release, or
relieve the Debtor or any other party, in any capacity, from any government
policy, or regulatory provision; and that neither the Pension Benefit Guaranty
Corporation (the “PBGC”) nor the Pensions Plans shall be enjoined from enforcing
such liability as a result of the Plan’s provisions for satisfaction, release
and discharge of claims; provided, however, that no provision herein or in the
Disclosure Statement shall nullify or void the provisions or the effect of the
Bar Date Order, or the provisions herein regarding creditors’ obligations to
file timely an Administrative Expense Claim. There will be no change,
modification or termination of the PBGC Agreement.

14.4. Dissolution of Committee.

The Creditors’ Committee shall be automatically dissolved on the Effective Date
and all members, employees or agents thereof shall be released and discharged
from all rights and duties arising from, or related to, the Reorganization
Cases.

14.5. Termination of Professionals.

On the Effective Date, the engagement of each Professional Person retained by
the Debtors and the Creditors’ Committee shall be terminated without further
order of the Bankruptcy Court or act of the parties.

14.6. Access

From the Effective Date, the Reorganized Debtors shall cooperate with any Person
that served as a director or officer of a Debtor at any time prior to the
Effective Date, and any Consenting Holder (collectively, the “Accessing
Parties”), and make available to any Accessing Party such documents, books,
records or information relating to the Debtors’ activities prior to the
Effective Date that such Accessing Party may reasonably require in connection
with the defense or preparation for the defense of any claim against such
Accessing Party relating to any action taken in connection with such Accessing
Party’s role as a director or officer of a Debtor or, in the case of a
Consenting Holder, any action taken in connection with the negotiation,
execution and implementation of this Plan, and the Reorganization Cases.

14.7. Amendments.

(a) Plan Modifications. This Plan may be amended, modified, or supplemented by
the Debtors, with the consent of the Consenting Holders, in the manner provided
for by section 1127 of the Bankruptcy Code, or as otherwise permitted by law,
without additional disclosure pursuant to section 1125 of the Bankruptcy Code,
except as the Bankruptcy Court may otherwise direct. In addition, after the
Confirmation Date, so long as such action does

 

44



--------------------------------------------------------------------------------

not materially and adversely affect the treatment of holders of Claims or
Interests pursuant to this Plan, the Debtors may institute proceedings in the
Bankruptcy Court to remedy any defect or omission or reconcile any
inconsistencies in this Plan, the Plan Documents and/or the Confirmation Order,
with respect to such matters as may be necessary to carry out the purposes and
effects of this Plan.

(b) Other Amendments. Prior to the Effective Date the Debtors may make
appropriate technical adjustments and modifications to this Plan without further
order or approval of the Bankruptcy Court, provided, however, that, such
technical adjustments and modifications do not adversely affect in a material
way the treatment of holders of Claims or Interests.

14.8. Revocation or Withdrawal of this Plan.

The Debtors reserve the right to revoke or withdraw this Plan prior to the
Effective Date, provided that the Debtors shall obtain the Consenting Holders’
consent for any revocation or withdrawal of this Plan. If the Debtors take such
action, this Plan shall be deemed null and void.

14.9. Confirmation Order.

The Confirmation Order shall, and is hereby deemed to, ratify all transactions
effected by the Debtors during the period commencing on the Commencement Date
and ending on the Confirmation Date except for any acts constituting willful
misconduct or fraud.

14.10. Severability.

If, prior to the entry of the Confirmation Order, any term or provision of this
Plan is held by the Bankruptcy Court to be invalid, void, or unenforceable, the
Bankruptcy Court, at the request of the Debtors, shall have the power to alter
and interpret such term or provision to make it valid or enforceable to the
maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void, or unenforceable, and such term or provision
shall then be applicable as altered or interpreted. Notwithstanding any such
holding, alteration, or interpretation, the remainder of the terms and
provisions of this Plan will remain in full force and effect and will in no way
be affected, impaired, or invalidated by such holding, alteration, or
interpretation. The Confirmation Order shall constitute a judicial determination
and shall provide that each term and provision of this Plan, as it may have been
altered or interpreted in accordance with the foregoing, is valid and
enforceable pursuant to its terms.

14.11. Governing Law.

Except to the extent that the Bankruptcy Code or other federal law is
applicable, or to the extent a Plan Document provides otherwise, the rights,
duties, and obligations arising under this Plan and the Plan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, without giving effect to the principles of conflict of laws
thereof.

 

45



--------------------------------------------------------------------------------

14.12. Section 1125(e) of the Bankruptcy Code.

The Debtors have, and upon confirmation of this Plan shall be deemed to have,
solicited acceptances of this Plan in good faith and in compliance with the
applicable provisions of the Bankruptcy Code, and the Debtors (and their
affiliates, agents, directors, officers, employees, advisors, and attorneys)
have participated in good faith and in compliance with the applicable provisions
of the Bankruptcy Code in the offer, issuance, sale, and purchase of the
securities offered and sold under this Plan, and therefore are not, and on
account of such offer, issuance, sale, solicitation, and/or purchase will not
be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of this Plan
or offer, issuance, sale, or purchase of the securities offered and sold under
this Plan.

14.13. Time.

In computing any period of time prescribed or allowed by this Plan, unless
otherwise set forth herein or determined by the Bankruptcy Court, the provisions
of Bankruptcy Rule 9006 shall apply.

14.14. Notices.

In order to be effective, all notices, requests, and demands to or upon the
Debtors or Reorganized Debtors shall be in writing (including by facsimile
transmission) and, unless otherwise provided herein, shall be deemed to have
been duly given or made only when actually delivered or, in the case of notice
by facsimile transmission, when received and telephonically confirmed, addressed
as follows:

 

Ampex Corporation

1228 Douglas Avenue

Redwood City, California 94063

Attn: Joel D. Talcott, Esq., General Counsel

Telephone:   (650) 367-3330 Facsimile:   (650) 367-3440 -and-  

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019-6099

Attn:   Matthew A. Feldman, Esq.   Rachel C. Strickland, Esq.

Telephone: (212) 728-8000

Facsimile:  (212) 728-8111

14.15. Payment of Statutory Fees.

All fees payable pursuant to section 1930 of title 28 of the United States Code,
due and payable through the Effective Date shall be paid by the Debtors on or
before the Effective Date and amounts due thereafter shall be paid by the
Debtors in the ordinary course

 

46



--------------------------------------------------------------------------------

until the entry of a final decree closing the Reorganization Cases. Any deadline
for filing Administrative Expense Claims shall not apply to fees payable
pursuant to section 1930 of title 28 of the United States Code.

14.16. Reservation of Rights.

Except as expressly set forth herein, the Plan shall have no force or effect
unless the Bankruptcy Court shall enter the Confirmation Order. None of the
filing of this Plan, any statement or provision contained herein, or the taking
of any action by the Debtors with respect to this Plan shall be or shall be
deemed to be an admission or waiver of any rights of the Debtors with respect to
the holders of Claims or Interests prior to the Effective Date.

 

47



--------------------------------------------------------------------------------

Dated: June 11, 2008

   New York, New York

 

Respectfully submitted, AMPEX CORPORATION By:  

/s/ Joel D. Talcott

  Joel D. Talcott   Authorized Signatory AMPEX DATA SYSTEMS CORPORATION By:  

/s/ Joel D. Talcott

  Joel D. Talcott   Vice President and Secretary AMPEX DATA INTERNATIONAL
CORPORATION By:  

/s/ Joel D. Talcott

  Joel D. Talcott   Vice President and Secretary AMPEX FINANCE CORPORATION By:  

/s/ Joel D. Talcott

  Joel D. Talcott   Authorized Signatory AFC HOLDINGS CORPORATION By:  

/s/ Joel D. Talcott

  Joel D. Talcott   Vice President and Secretary

 

48



--------------------------------------------------------------------------------

AMPEX HOLDINGS CORPORATION By:  

/s/ Joel D. Talcott

  Joel D. Talcott   Authorized Signatory AMPEX INTERNATIONAL SALES CORPORATION
By:  

/s/ Joel D. Talcott

  Joel D. Talcott   Vice President and Secretary

Counsel:

WILLKIE FARR & GALLAGHER LLP

787 Seventh Avenue

New York, NY 10019

(212) 728-8000

Attorneys for the Debtors and

     Debtors in Possession

 

49



--------------------------------------------------------------------------------

EXHIBIT A

Ampex Corporation

Ampex Data Systems Corporation

Ampex Data International Corporation

Ampex Finance Corporation

AFC Holdings Corporation

Ampex Holdings Corporation

Ampex International Sales Corporation



--------------------------------------------------------------------------------

EXHIBIT B

AMENDED HSA AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

AMENDED SENIOR SECURED NOTE INDENTURE



--------------------------------------------------------------------------------

EXHIBIT D

CPR AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT E

CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT F

NEW STOCKHOLDERS AGREEMENT

[TO FOLLOW IN PLAN SUPPLEMENT]



--------------------------------------------------------------------------------

EXHIBIT G

AMENDED CERTIFICATES OF INCORPORATION OF REORGANIZED DEBTORS

[TO FOLLOW IN PLAN SUPPLEMENT]



--------------------------------------------------------------------------------

EXHIBIT H

AMENDED BY-LAWS OF REORGANIZED DEBTORS

[TO FOLLOW IN PLAN SUPPLEMENT]



--------------------------------------------------------------------------------

EXHIBIT I

Ampex Corporation

 

  D. Gordon Strickland   Director & CEO     Raymond F. Weldon   Director & Vice
President     Donald L. Hawks III   Director & Vice President     Joel D.
Talcott   Vice President & Secretary     Christopher Lake   Vice President & CFO
  Ampex Data Systems Corporation   Lawrence Chiarella   President    
Christopher Lake   Vice President & Treasurer     Joel D. Talcott   Chairman,
Vice President & Secretary     D. Gordon Strickland   Director & Executive Vice
President     Raymond F. Weldon   Director & Vice President     Donald L. Hawks
III   Director & Vice President   Ampex Finance Corporation   Christopher Lake  
Vice President & Treasurer     Joel D. Talcott   Vice President & Secretary    
Ramon C. H. Venema   Vice President & Assistant Treasurer     D. Gordon
Strickland   Director & President     Raymond F Weldon   Director     Donald L.
Hawks III   Director   Ampex Holdings Corporation   Christopher Lake   Vice
President & Treasurer     Ramon C. H. Venema   Vice President & Assistant
Treasurer     Joel D. Talcott   Vice President & Secretary     D. Gordon
Strickland   Director & President     Raymond F. Weldon   Director & Vice
President     Donald L Hawks   Director & Vice President   Ampex International
Sales Corporation   Lawrence Chiarella   President     Chris Lake   Vice
President & Treasurer     Ramon C. H. Venema   Vice President & Assistant
Treasurer     Joel D. Talcott   Vice President & Secretary     D. Gordon
Strickland   Director & Chairman     Raymond F. Weldon   Director & Vice
President     Donald L. Hawks III   Director & Vice President  



--------------------------------------------------------------------------------

Ampex Data International Corporation   Lawrence Chiarella   President    
Christopher Lake   Vice President & Treasurer     Ramon C. H. Venema   Vice
President & Assistant Treasurer     Joel D. Talcott   Vice President & Secretary
    D. Gordon Strickland   Director & Chairman     Raymond F. Weldon   Director
& Vice President     Donald L. Hawks III   Director & Vice President   AFC
Holdings Corporation   Christopher Lake   Vice President & Treasurer     Ramon
C. H. Venema   Vice President & Assistant Treasurer     Joel D. Talcott   Vice
President & Secretary     D. Gordon Strickland   Director & Chairman     Raymond
F. Weldon   Director& Vice President     Donald L. Hawks III   Director & Vice
President  

Post-Effective Date Compensation Arrangements

For Insiders that Will Serve as Officers of Reorganized Debtors

D. Gordon Strickland

 

Base Salary   $425,000 per year, in accordance with standard payroll policies
Bonus:   Up to $400,000 per year  

•        Bonus is not guaranteed and will be based upon the financial
performance of Reorganized Debtors.

Data Systems-Related Bonus:  

•        Based upon incremental Data Systems equity value created, payable upon
a sale of Data Systems or upon termination of employment.

Severance:   Twelve (12) months of base salary if terminated prior to
December 31, 2009; Six (6) months of base salary thereafter. Equity Incentive:  

•        Restricted stock (or contractual equivalent) for 5% of New Common
Stock.

 

•        Such New Common Stock will vest over four (4) years with accelerated
vesting upon a change in control.

 

2



--------------------------------------------------------------------------------

Joel D. Talcott

 

Minimum of six (6) months employment at current compensation, with re-evaluation
thereafter based on the performance of the Reorganized Debtors’ intellectual
property portfolio. Base Salary   $185,000 per year, in accordance with standard
payroll policies Bonus:    

•        Bonus will be based upon the financial performance of the Reorganized
Debtors’ intellectual property portfolio.

 

•        Bonus will include 1.25% of the royalty streams received from the
Reorganized Debtors’ pre-existing licenses.

 

•        Bonus will include 2.25% of the royalties received on intellectual
property that was not revenue-bearing prior to the Effective Date.

 

•        If terminated without cause within one (1) year of the Effective Date,
Mr. Talcott will receive the Bonus described above through the first anniversary
of the Effective Date.

 

3